          Case 2:19-cv-01081-MC               Document 3   Filed 07/12/19      Page 1 of 81




                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF OREGON


                                                                Civil Case No. 2:19-cv-01081-MC
    <i7
     ~K~t~
         Cf)_ QA
               ~ w~ ~-~~&~' _JVt~AJJ
                                  -'----'             ~                         ------
                                                                (to be assigned by Clerk of the Court)

     ---------------'                                 )
     (Enter full name of Plaintiff(s))                )

            Plaintiff(s),                             )         COMPLAINT- U.S.C §1983

                  v.                                  )   ________________
     OREGON DEPARTMENT OF CORRECTIONS -et al.
Colette S. Peters -Director, Braid Cain -Superintendent, Paula Myers -Superintendent, Lisa Koltes
-Medical Provider, Garth Gulick -Medical Provider, all relevant T.L.C Committee members, Nicole
Carr -Registered Nurse, (Nurse) Gillmore-Angels, Vishami Brady -Registered Nurse, Aja Villareal
-Registered Nurse, Joe Defoe -Medical Services Managr, Christopher DiGiulio -Medical Director, (Dr.
Peng), Rod McNitt -Corrections Officer, Kandy Shepard -Corrections Oficer, Monica Landerverde
-Medical Services Manager, Dave Brown -Medical Services Manager, Joe Bugher -Health Services
Administrator, Aimee Hughes -Medical Services Administrator, Jackie Wick -Registered Nurse, Debi
Nicholson -Registered Nurse, Sheila Mecham -Executive Support Specialist, B. Greesbael , (Mr.) Geeir,
John Doe(#l), Jane/John Doe(#2), and Jane/John Doe(#3)


      (Enter full name of ALL defendant(s))


            Defendant(s ).

Comes now, pro-se Plaintiff (Rico Carlos Newman, SID# 123 97798), who presents the following civil

rights complaint, and claims for; compensatory, punitive, declaratory, injunctive relief, and any other

relief deemed just and proper, as follo ws (not limited to) :

                                          I. INTRODUCTION



CIVIL RIGHTS COMPLAINT(§ 1983)
         Case 2:19-cv-01081-MC           Document 3        Filed 07/12/19      Page 2 of 81


1.   This action places before the comi a lawsuit involving the administration of Snake River

     Correction Institute ("SRCI") and Coffee Creek Intake Center (" CCIC"),both prison facilities of

     The Oregon Department Of Corrections ("ODOC"), charged with custody and control of

     approximately 3,000 inmates, and the medical practitioners employed or contracted by ODOC

     to provide inmates with medical care.

2.   This complaint alleges that adequate medical care has been abridged - if not outright - refused

     by ODOC staff, in concert therewith it's contracted resident physicians (and or, other medical

     personnel).

                                                  II. PARTIES

     PLAINTIFF

3.   Rico Carlos Newman ("Plaintiff') is currently serving a criminal sentence in the custody of the

      ODOC. At all times relevant to this action, plaintiff was housed at SRCI located at 777 Stanton

     Blvd. Ontario, Oregon 97914, or CCIC located at 24499 S.W. Grahams Ferry Rd. (excluding

     the few months Plaintiff was sent to Multnomah County Jail to address criminal matters, but not

     before being first sent to Malheur County Jail.

      DEFENDANTS:

4.    Defendant Brad Cain ("CAIN") was at all times relevant to this action employed as

      Superintendent of SRCI , and charged with custody and care of the plaintiff. CAIN is the

      facility's highest authority responsible for the appointment, employment, and oversight of

      facility's staff, and oversight of facility operations generally, and is the final authority over

      inmate institutional grievances and concerns. At all times relevant to this complaint, CAIN

      acted under the color of state law. He is hereby sued in his individual as well as his official



 CIVIL RIGHTS COMPLAINT (§1983)                                                               2
              Case 2:19-cv-01081-MC               Document 3         Filed 07/12/19        Page 3 of 81


          capacity, jointly and severely, for the acts and omissions described fully henceforth.

5.        Defendant Garth Gulick, M.D. ("GULICK"), at all times relevant to this action was and is a

          employee or contractor employed by ODOC to provide medical care to the inmates of SRCI,

          charged with the duty of providing professional medical services of "General Practitioner" to

          the inmate population. At all times relevant to this complaint, GULICK acted under the color of

          state law and is hereby sued in his individual as well as his official capacity, both jointly and

          severally, for for those acts and omissions described herein.

6.        Defendant Lisa Koltes, M.D. ("KOLTES"), was at all times relevant to this action employed or

          contracted by ODOC to provide medical care to the inmates of SRCI, charged with the duty of

          providing professional medical services of "General Practitioner" to the inmate population .. At

          all times relevant to this complaint, KOLTES acted under the color of state law and is sued in

          his individual as well as his official capacity, both jointly and severally, for for those acts and

          omissions described herein. 1

                                                    III. Jurisdiction and Venue


7.        Jurisdiction is asserted pursuant The United Stats Constitution and U.S.C. § 1983, to redress the

          deprivation of those rights secured by the United states constitution, deprived by persons acting

          under the color of law. The court has jurisdiction over these matters pursuant to 28

          U.S.C.§1331, 1343(a) (3).

8.        Supplemental jurisdiction is asserted pursuant to 28 U.S.C. §1367, such as state claims of

          medical malpractice/negligence,etc. (but not limited to) which arise via violations of state law,

          though allowsS federal courts to here claims arising under the laws of state, as long as the state-
     See as: O.D.O.C (Oregon Department of Corrections), S.R.C.I (Snake River Correctional Institution), C.C.l.C (Coffee
     Creek Intake Center), T.L.C (Therapeutic Level of Care Committee, l.C.F/ "KYTE" (inmate communication form/
     inmate medical request form), G.P. (general population), MED/ MEDS ( medication), c/o (correctional officer), R.N .
     (registered nurse), M.S.M (medical Supervising manager) , B.H.S (Behavioral Health Services), post-op (post-operative).

CIVIL RIGHTS COMPLAINT (§ 1983)                                                                            3
          Case 2:19-cv-01081-MC            Document 3     Filed 07/12/19     Page 4 of 81


      law claims arises from the same set of facts which give rise to violation of federal law.

9.    Plaintiffs claim for injunctive relief is authorized pursuant to 28 U.S.C.§2283 , 2284.

10.   The United States District Court of Oregon, in the County of Multnomah, city of Portland, is

      the appropriate for trial pursuant to 28 U.S.C .§1391(a) (b); The counties of Malheur and

      Clackamas are where the events complained of have occurred.

                                             IV. Previous Lawsuits


11.   Plaintiff has never before filed a civil suit, nor has there been previous litigation regarding any

      of the issues described in this complaint.




                                     12.     V. Statement of facts


13.   On or about July 18 th 2017, at CCIC, Plaintiff suffered severe physical injury and trauma as a

      result of an untreated malignant condition, which subsequently caused plaintiff a fall and

      collision, harming him and further damaging his preexisting back condition. As such, spinal and

       nerve damage was sustained.

14.    Plaintiff was transported by ambulance to Meridian Park Hospital, located in Tualatin, Oregon,

       where he received medical treatment for his injuries, a referral for a follow up appointment, a

       referral for physical therapy, and prescriptions for medication to treat: inflammation, muscle

       spasms, and pain. Finally, medical staff recommended (i.e. , MRI or CT scans) in the case

       Plaintiffs conditions did not improve.

14.    On September 7, 2017 plaintiff was examined by Mr. Stevens (" STEVENS"), a licensed

      physical therapist. The exam revealed plaintiff suffered damage to both vertebrae and        nerve.

STEVENS recommended plaintiff be evaluated by a neurologist specializing in spinal injuries and

 CIVIL RIGHTS COMPLAINT (§1983)                                                             4
            Case 2:19-cv-01081-MC             Document 3         Filed 07/12/19   Page 5 of 81


reconstructive orthopedic surgery. STEVENS additionally recommended a follow up appointment. No

follow up appointment was scheduled by              SRCI medical staff.

15.     Plaintiff did not receive his first visit with neurosurgeon Dr. Kenneth Little, M.D.

        (" LITTLE") until after plaintiff continued to endure and complain of pain and suffering.

16.     On December 12, 2017 plaintiff had a MRI examination at "Imaging Center of Idaho." The

examination revealed plaintiff to have been suffering from an "L4-L5 mild lithiasis. Circumferential

bulging of the disk ... crowding the central L-5 nerve root. Narrowing of the subarticular

recesses ... narrowing of the central canal. There is only a thin rim ofresidual perineural fat surrounding

the existing roots .. .severe bilateral stenosis.

        M.R.I (IMPRESSION): "M.R.I of the lumbar spine most noteworthy for degenerative changes

at L4-5 and L5-Sl. At LS-SI there is resultant bilateral severe foramenal stenosis, and at L4-L5

bilateral severe foramenal narrowing ... " In layman's -as was explained to plaintiff by Neurosurgeon

LITTLE, Plaintiff suffered from disk herniation at the 4th and 5th disks of his lower lumbar/ spine,

causing the Sciatic Nerve "S-1 " to be pinched, coupled therewith, severe narrowing of the nerveal

canal "severe stenosis". preoperative diagnosis was that, "Left-S 1 far worse than right-S 1

radiculopathy secondary to broad-base L5-Sl disk herniation, eccentric to the left." Necessitating

invasive surgical treatment. In Dr. LITTLE's oral prognosis of plaintiff, he concluded that the injured

tissues could and would most likely continue to worsen and weaken by ineluctable strain on the

damaged disk/vertebrae/nerve/ and or ligaments and facet joint capsules of the fourth and fifth lumbar

posterior spinal column -as well as both ends of the narrowing nerval canal. LITTLE concluded that,

over time the pressure on nerve ending with severe bilateral foramenal stenosis at plaintiffs

level,would over time increase and accelerate and deterioration will ensue if not rectified promptly.

  15.    LITTLE explained to Plaintiff that as Plaintiffs spinal integrity degrades, Plaintiff's pain would

CIVIL RIGHTS COMPLAINT (§1983)                                                                 5
           Case 2:19-cv-01081-MC           Document 3      Filed 07/12/19     Page 6 of 81


become increasingly severe, and Plaintiffs mobility would become increasingly restricted. Further,

LITTLE explained to Plaintiff how spinal movement (including; bending over, twisting and side

bending,etc.) may diminish to the severity of permanent damage, and or, paralyzation, if Plaintiffs

condition remains untreated (in regard to the nerve damage -and or- spinal stenosis). Finally, LITTLE

found that as 4th -and or- 5th vertebrae continue to pressure surrounding nerves and musculature, painful

spasms and inflammation could be expected with more frequency.

16.    LITTLE presented Plaintiff with two treatment options : the first non-surgical, the second spinal

       surgery. The non-surgical procedure being an epidural (steroidal iajection in the spine), which

       LITTLE deemed to be fruitless and redundant -being that the Plaintiff's injuries were so far

       along, surgical intervention was inevitable. This first said remedy, while potentially relieving

       immediate nerve/muscle/ligament and or joint pain, would ultimately yield no long term

       benefits, and would simply mask the pain and symptoms while the crux of the plaintiffs

       conditions would be further perpetuated and exacerbated (as it had already been for close to two

       years). The second option was that plaintiff forego spinal surgery and receive a " .. .left LS-S 1

       HEMILAMINECTOMY and MICRODISKECTOMY" (where a small incision is made on the

       left side of the lower lumbar (spine), serial dilating tubes are guided down the left LS-S 1

       interlaminary space under fluoroscopic guidance (in plaintiffs case, the operating microscope

       was brought in the filed to aid with magnification for microsurgical techniques). In layman's,

       portions of the bulging spine was ground down and removed using a drill, then extracted.

       LITTLE had also cautioned the plaintiff that the "surgery might not take"-yielding a futile

       procedure. In that event, which surgeon stated was highly likely in plaintiffs case, a second

       surgery of the similar manner would be required. And if the second surgery did not take, then

       spinal fusion would be necessary.



 CIVIL RIGHTS COMPLAINT (§1983)                                                             6
           Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 7 of 81


17.    Granted the severity of plaintiffs condition necessitating the drastic measures of back-surgery,

       the totality of the matter is nearing three years and plaintiffs spinal stenosis (narrowing of the

       nerval-canal) has yet to be addressed . Further, LITTLE opinioned that only time can tell if

       damaged nerves are too fully recover, and that all depends or the level of trauma sustained over

       the extended period of abuse from the herniated disc perpetually assaulting the nerve, and the

       individuals capability to heal.

18.    While either option could potentially remedy plaintiffs ailment, the second option was found by

       LITTLE to be the superior and most objective course of action. Thereby, recommended the

       surgery.

19.    Plaintiff was scheduled for surgery to occur at St. Luke's Hospital (Boise Medical Center

       -Boise, Idaho) on June 21, 2018. Plaintiffs medical procedure, and hospital course there after,

       was uneventful with no complications.

20.    In the days following plaintiffs surgery/discharge from hospital , he was subjected to subj ected

       to further unnecessary and wanton infliction of pain, be that numerous post operative

       prescriptions and or recommendation from LITTLE said to aid in plaintiffs recovery and

       rehabilitation failed to be followed by KOLTES and GULICK, if not out rightly disregarded

       with deliberate indifference:

       a) As where, Plaintiff was prescribed pain medication (HYDRO-CODONEI NARCO -325mg.)

1-2 tablets every four hrs. as needed for pain(per Dr. Little/surgeon), but was only given the pain

medication 3(three) times a day (at appropriately 7a.m./l 2p.m./7p.m-or-9p.m.), with a maximum time

of 10 to 12 hours window between plaintiff's last dose of the day, and his first dose the next day. By

that, causing plaintiff great suffering in severe and extreme pain all through the night, losing drastic

amounts of sleep. and waking up in excruciating pain.

 CIVIL RIGHTS COMPLAINT(§ 1983)                                                              7
             Case 2:19-cv-01081-MC         Document 3        Filed 07/12/19     Page 8 of 81


b) As where, 0. D. 0. C Medical Services personnel Jane Doe erroneously and without documented

authorization, changed the prescription of Plaintiffs pain medication ("NARCO ') to be provided every

4-hours (as ordered by his Neurosurgeon -Dr. Little), to be provided every 6-hours.

c) As where, Lidocaine-Patch were prescribed by Dr. Little to be provided to the plaintiff daily, post-

operative, to aid with pain and nerve damage. The patches were to be provided from June 22 nd 2018 to

July 22 nd 2018. Plaintiff was never provided ·with any patch, or any other form of Lidocain.from

0. D. 0. C Medical Services.


d) As where, a neurological medication ("GABAPENTJN"OR "NEUROTIN") known to help with nerve

pain was prescribed by Dr. little, post-operative, be that he noted in Plaintiffs medical records that the

nerve/pain med was provided to him at prior to his surgery (Further, Dr. Little affirmed with Plaintiff

that up until that point of all pain medications provided by 0. D. 0. C medical services, this med helped

the most).

e) As where, Amber Dysart, 0. T ( Occupational Therapist -ofSt.Luke's Hospital's "Physical Medicine

and Rehabilitation'' team) in her evaluation's conclusion stated, "Pt. (plaintiff) needs assistance to

boost to stand from low surfaces. 0. T recommends pt. Have access to sock aid and long handled shoe-

horn, elevated seat with arm rest or grab bar, and handicap (seated) shower area when returned to

facility (none of the afore mentioned recommendations were provided to the Plaintiff by 0. D. 0. C

Medical Services, except the seated shower area - be that they are in every unit at Snake River

Correction Institution) (thus, causing Plaintifffurther pain from re-injuring himself while attempting to

take off his shoes and socks on the night ofAugust ?h 2018, just weeks after surgery) (the lack of

0. D. 0. Cl Medical Services providing the plaintiff with any of these before stated Neurosurgeon's

prescriptions can be attributed to their cognizant and malfeasance).

22.     Prior to plaintiffs traumatizing fall from the top-bunk ladder onto stainless steel toilet face , he


 CIVIL RIGHTS COMPLAINT(§ 1983)                                                                8
           Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19     Page 9 of 81


had complained adamantly, both orally and in writing to Security staff/administration and Medical

Services. Over the course of approximately a year that he was suffering from a long standing serious

medical need caused by a physical injury that was sustained while preforming a work detail (lifting a

mop bucket up out of an unsafe sink that forces you to lift with your back,not your legs) at O.D .O.C

Snake River Correctional Institution - on or about June P1 2016. At best, O.D.O.C therewith Medical

Services was reluctant to take serious the magnitude of plaintiffs plight, and wantonly slow to provide

even 'proforma care' for plaintiffs medical concerns and symptoms of continuous pain and suffering.

23.    From appropriately June pt 2016, plaintiff had surmised there was some form of neurological

deficiency in his lower back, and had asserted such through numerous -channels to include Doctors

GULICK and KOLTES , et al. This was accomplished by plaintiff submitting a multitude of; ·'Health

Services Request Forms", "Inmate Communication Forms", letters to medical and security

administration officers, as well as oral complaints to both medical/security (when requested, plaintiff

was never afforded the opportunity to speak with anyone in administration). These stated channels

being plaintiffs only means by witch to cordially and informally address matters of serious concern

should have been heed with reverence, but were met with arbitrary placation. From approximately 06-

01-2016,and forth, this matter has been an ongoing and continuous occurrence in which plaintiff has

been adamant and diligent in voicing the presence of a serious medical nee, and his desire to have his

condition adequately treated and rectified.

24.    PREQUEL OCCURRENCES - The fall and subsequently injury giving rise to plaintiffs

complaint (but not limited to) transpired on July 18th 2017, but was subsequent to a longstanding

medical condition causing neurological deficiency that plaintiff has been enduring since approximately

June of 2016. Plaintiffs first personal recorded record in regard to this matter was an" Inmate Request

Form" (please see herein as "IRF") dated July 25 th 2016. Shortly there after, plaintiff was scheduled for



 CIVIL RIGHTS COMPLAINT (§ 1983)                                                           9
          Case 2:19-cv-01081-MC           Document 3      Filed 07/12/19      Page 10 of 81


·'sick call" where he seen by a R.N. (Registered Nurse) whom provided an oral inquiry in regard to

plaintiffs symptoms, then sent him on his way without being treated, but instructions to take it easy and

he could obtain Aspirin/ Non-Aspirin and Ibuprofen on his housing unit. Plaintiff was not scheduled to

see a doctor/ medical provider (Dr. Koltes) until about a month later (08-23-2016), which was due to a

number of IRF being submitted after nothing more had been done for plaintiffs injury by medical -

but the severe pain continued.

25.     August 23 rd 2016 plaintiff was seen by KOLTES, where he reiterated explained to her his

ongoing issues and symptoms. KOLTES assured plaintiff that it was likely just a muscle strain, but

would but would schedule an X-ray to make sure nothing was broken. Plaintiffs rebut to this said

course of treatment was that he did not feel like anything was broken or felt no muscles pain or

strained, but more so that a nerve was pinched. That he would lose control of his lower extremities -

causing him to fall down when he; sneezed, coughed too hard, and at times when he moved too sharply.

KOLTES stated that she did not concur with plaintiffs 'pinched nerve theory' do to, as she stated,

"reflex" would show signs nerve damage "but you don't show any of those signs or symptoms."

26.     August 2Th 2016, several x-ray were taken of plaintiffs back, which subsequently resulted in

Plaintiff receiving a Test Results Communication Form" (via prison mail) on 08-31-2016 stating, "Mr.

Rico, your back X-ray dose not show instability in your spine nor any bone abnormalities. You may

have mild disc-space narrowing at LS-S l ."

27.    On September 1st 2016, Plaintiff submitted another IRF to Medical Services expressing that he

was in horrendous pain. This time, specifically requesting for an M.R.I - but too no avail. Plaintiff was

schedule for "sick call" to speak to a nurse, but nothing became of that visit except further placation -

no treated was provided. Plaintiffs unrelenting assertions of being in extreme pain and pleas for

adequate medical care continued to go unheeded.


CIVIL RIGHTS COMPLAINT(§ 1983)                                                              10
           Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 11 of 81


28.    On September 20 th 2016, submitted another IRF regarding his back pain to medical after he had

been placed in D.S.U (disciplinary segregation, subsequent a fight he was involved in). Plaintiff was

not scheduled to see the medical provider until October 11 th 2016. Once seen by Dr. GULICK, Plaintiff

was told by him that it was likely only a strain and he could get Ibuprofen and aspirin off of the

medication cart when ever it came around if the pain continued. Plaintiff informed him that this same

statement had already been stated to him by KOLTES, and that he was vary sure it it was definitely not

a muscle strain, and that Ibuprofen/Aspirin was doing nothing for his severe pain thus far. Plaintiff

again requested to receive an M.R.I and too be seen by a back-specialist, but was denied both requests

-including the providing of pain management medication, stating that ''T.L.C (Therapeutic Level of

Care committee) is not going to authorize it. Your symptoms don't meet the criteria for justifying the

necessity for an M.R.I. ... Plus, your mobility is too great for me to even approve a request to the T.L.C

for an M.R.I at this time ... but if you still want me to, we can put in a request to the T.L.C, knowing

they'll deny it. Further, GULICK went on to rationalize his conclusion by stating, " ... you wouldn't have

been able to fight like you did if you had a pinched nerve in your back. " Again, Plaintiff was not

adequately treated, nor did plaintiffs concern receive any true reverence.

29.    After some time, a request was put in by either GULICK or KOLTES to the T.L.C for an M.R.I

for the Plaintiff. It was denied. On the bases as the T.L.C stated on their "T.L.C Decision

Communication" form "MRI LS-spine was not approved", "observe longer" . The decision dated

December Th 2016 (Plaintiff was informed by KOLTES that at least three requests for M.R.I were

submitted and denied by the T.L.C).

30.    While in segregation plaintiff voiced to medical personnel and security officers on numerous

occasions, both orally and through written submissions, the extreme and immense pain he was

suffering from. Too no avail, in adequately treating an evident physical injury that any reasonable



CIVIL RIGHTS COMPLAINT (§ 1983)                                                               11
           Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19     Page 12 of 81


doctor, patient, or otherwise observer would find important and worthy of comment and treatment.

Thereby, justifying and supporting plaintiffs claim of a "serious medical need" . These pleas of injury

continued to go unheeded and or inadequately treated, regarded the magnitude of plaintiffs plight

plead, or the evident need for serious treatment.


31.    Back in " G.P. " (general population), plaintiff adamantly continued to assert the fact that his

medical condition was becoming malignant. Too, IRF submitted and dated 12-20-2016 & 02-21-2017

plead for "HELP" and relief from ongoing and continuous "EXTREME" and "EXCRUCIATING pain"

and suffering. To no avail.


32.    Be that plaintiff felt he was receiving no true, reasonable, or adequate medical treatment from

O.D.O.C Medical Service, through despondency, he felt compelled to seek remedy through a formal

authority - via administration.


33.     01-27-2017, Plaintiff submitted a correspondence to Warden/Superintendent of S.R.C.I Braid

Cain (henceforth as " CAIN") regarding the matter at hand. Cain's response came by way of S. Mecham

-a delegate whom signed and dated (02-06-2017) the response and returned the correspondence about

ten days latter. The response stated that "The superintendent is not over health services. If you feel you

are not getting what you need from S.R.C.I Health Services, you can write to Mr. J. Dafoe -Health

Services Administrator. "


34.    On or about 02-03-2017 , Plaintiff sent his first IRF correspondence to Dr. Joe Dafoe - per

CAIN, which was returned to Plaintiff with a convoluted response, misdirection and deviation from

true the matter at hand or as presented to him in form.


35.     02-17-2017, plaintiff had an scheduled appointment with KOLTES. The visit consisted of the

same/similar arbitrary and painful physical examination: range of motion/reflex tests etc. Prior to this




 CIVIL RIGHTS COMPLAINT(§ 1983)                                                              12
             Case 2:19-cv-01081-MC         Document 3      Filed 07/12/19      Page 13 of 81


visit plaintiff was in extreme pain and made this clear to KOLTES. Realizing nothing new or of great

benefit was coming from this continuous and additional pain KOLTES was subjecting him to through

her repetitive - futile and inadequate chosen course of treatment (via, examinations). Plaintiff became

highly agitated/aggravated and respectfully voiced his contempt toward the performa treatment he was

receiving, stating the pointlessness of these repetitive examinations was doing nothing to address the

true issue(s) of concern: plaintiffs feeling of a pinched nerve in his back.


       In turn, KOLTES became flustered and stated, "I don't think you're being totally forthcoming, and I

feel you're over stating your injury." KOLTES went on to say how the plaintiff was making it harder on

his self by not being cooperative with his examination. Plaintiffs rebut was too explain that he was and

had been "cooperative" for the last year, but the redundant and arbitrary examinations be forced upon

him were doing nothing but causing him more and unnecessary pain, and would do nothing to help his

medical condition in the long run.


36.       On or about 03-23-2017, Plaintiff sent a second IRF to Dr. Joe DaFoe addressing the vague and

arbitrary response provided to plaintiffs initial correspondence - that response being, "The Therapeutic

Level of Care Committee has reviewed your medical concerns regarding your back. T.L.C did non

approve either surgery or an M.R.I ", a fact well known and already apparent to the parties involved (a

response not written or signed by Dr. Daf oe, but a delegate).


3 7.      March 4 th 2017, plaintiff sent a ICF to Nurse Landeverde, Medical Services Manager stating

plaintiffs desire to file a formal complaint against KOLTES for not taking plaintiffs repeated and

adamant claims of severe injury seriously, as well as her disrespecting plaintiff to his face, by stating: "I

don't think you're being totally f011hcoming, and I feel you're over stating your injuries." In response

Nurse Landeverde apologized for KOLTES' disrespect, and asked plaintiff to " allow" KOLTES to

examine plaintiffs back at his next appointment with KOLTES.


CIVIL RIGHTS COMPLAINT (§1983)                                                                13
            Case 2:19-cv-01081-MC             Document 3   Filed 07/12/19      Page 14 of 81


38.     03-27-2017 (approximately 8:20am), officer Jennings queried the plaintiff about the condition

of his back injury as he abstracted him from his cell to escort him to his shower, be that he observed

plaintiffs precarious state. officer Jennings queried "so ... your back not feeling better yet?" Once

plaintiff assured him it was not, Jennings inquired further, "have you seen a doctor about that? It looks

like you should really get that checked out...gone unchecked, it could get a lot worse. " Plaintiff assured

him that he had, and had done all he could to obtain adequate treatment, but would continue to seek

rectification.

39.      03-27-2017 (approximately 3:15p.m.), officer S. Stanton was making his rounds with the

supply cart, to provide any needed daily supplies for inmates in disciplinary segregation units. When he

gets to the plaintiff's cell (DSU-C/A-Side/#31), he gives plaintiff two packets oflbuprofen and two

packets of non-aspirin. When plaintiff asks for a few more of each, Mr. Stanton's reply was "that's all

we're allowed to give you per day... but ... O.K. I'll give you a few more since you have a hurt back."

Plaintiff thanked him kindly.

40.      03-28-201 ?(at approximately 12:20p.m.), plaintiff asked officer Jennings for advice on what

would be the most conducive way of going about seeking to obtain adequate medical care without

filing formal grievances and any subsequent law suit as ramification. Officer Jennings then stated to the

plaintiff that in the 16-plus years that he had worked for O.D.O.C, in his experience, if the plaintiff had

not gotten any help after thus far, the best thing for him to do would be to file grievances, and in the

case that didn't work then file civil suit.

41.      03-28-2017, (at approximately 2:00p.m.), plaintiff met with GULICK to confer on his medical

condition and concerns. He expressed to GULICK the extreme and excruciating level pain he was

enduring, and the many other symptoms experienced which raised alarm. The topic of the three

patient/doctor requests for the plaintiff to have an M.R.I and to see a back specialist which were


CIVIL RIGHTS COMPLAINT(§ 1983)                                                               14
          Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 15 of 81


submitted to the T.L.C (and subsequently denied) was breached. The reasoning of the denials , as stated

to the plaintiff by GULICK, was that "the T.L.C doesn't feel you're (plaintiff) ready for surgery, and

M.R.I's are much too expensive to give to inmates that aren't candidates for surgery." Plaintiff then

expressed his discourse and objected to said reasoning on the merits of; level of pain and suffering,

prolonged period of time in pain, symptoms of: numbness and tingling down legs (predominantly

left)/shooting pains/lack of strength/falling down/etc. GULICK's rebut went as such:


               •   O.D.O.C policy does not allow doctors to gauge inmate injuries level of severity of

                   by "pain level" any more, only "function-ability";


               •   "no matter how much pain you 'claim' to be in, we're (O.D.O.C/Medical Services)

                   not gonna do anything for you because you function too well.";


               •   "If you're able to walk down here and back on your own,you're fine. There's nothing

                   wrong with you;


               •   Plaintiffs medical history shows that he had more function than he claimed (the

                   basis for this stance was a fist-fight which transpired 6-months earlier, that the

                   plaintiff was involved in. GULICK stated numerous times that there were "multiple

                   occurrences" that had shown plaintiff had more function than claimed, but the only

                   evidence given as an example was the fight);


               •   plaintiffs past history with medication misuse as a reason to believe plaintiff was

                   "not being truthful" about his claims of injury. When plaintiff inquired what a 3-yr.

                   Old mishap with his physiological mood-stabilizing medication had to do with a

                   pinched nerve in his back at the present, the question was diverted by GULICK

                   stating "you don't have a pinched nerve in your back! ", which was totally contrary to



 CIVIL RIGHTS COMPLAINT(§ 1983)                                                              15
          Case 2:19-cv-01081-MC            Document 3       Filed 07/12/19       Page 16 of 81


                   what had been stated to the plaintiff by GULICK during a prior medical

                   appointment. GULICK had stated prior that it was his assumption that the plaintiff

                   likely had a pinched nerve at the S-1. When confronted with this fact GULICK

                   paused briefly, mused through plaintiffs medical file for a moment, and then stated

                   "Oh yeah, I guess I did ... but only a partial pinch ... and at the S-1 (he corrected

                   plaintiff-L-5/S-1 )";


               •   GULICK states that" Only 80% of patients with back pain show-up on M.R.I, so it

                   would be a waste of money and time to provide one for the plaintiff since he only

                   had a partial pinch. Plaintiff did not concur, and asserted such by stating he just

                   needed help for his precarious condition through adequately medical care, and had

                   never came look for "drugs" (narcotics) from him, and there was no premise to

                   assume he was faking a back injury for nearly a year. Plaintiff again appealed that he

                   be allowed to be evaluated by a specialist which was apathetically denied when

                   GULICK stated "NOPE, but I can put you on this new medication that's a great

                   pain-blocker -Duloxetine ... (which ended up having extreme adverse effects to

                   plaintiffs vision and other motor functions).


               •   GULICK states " ... it's not that we hate you, we don't hate you guys. We just can't do

                   anything for'ya! Not at this time ... Especially not with only signs of partial lose-of

                   -feeling. We would have to wait until you have total lose of feeling and total lose of

                   function before you would even be an 'operable candidate'.




  42.          03-28-2017 (approximately 2:30p.m., after appt. with GULICK), Officer M. Bennett

        escorted plaintiff back from medical to his cell. When c/o Bennett seen the evident dejection on

CIVIL RIGHTS COMPLAINT(§ 1983)                                                                   16
           Case 2:19-cv-01081-MC           Document 3        Filed 07/12/19      Page 17 of 81


        plaintiffs face, he stated "so ... I take it you didn't get any good news from the doc' today from

        the looks of you ... " Plaintiff replied,"No Sir, same'ol madness as every other time I've came

        down here (to medical) in the past 'l 00-years' (said with sarcasm). Clo Bennett chuckles, then

        states "yeah ... Jennings (Officer Jennings, who worked 5-days a week/ 2nd shift0 told me you've

        been having some serious back pain or what ever going on for quite a while now." Plaintiffs

        reply, "yes Sir., I been trying too get these folks (medical/GULICK/KOLTES) to do something

        about this tremendous back pain for about a year now! But too no avail... It's too the point

        where I Feel like my whole back is deteriorating a lil'more each day." Clo Bennett states, " Yeah

        I can see. I can tell by the way that you're walking." There was other brief dialog before

        plaintiff asked, "what is you guy's policy (O.D .O.CI officer's) on advocating for inmates in

        situations like as this, and being a witness, in our (inmates) defense .. .if it ever came too that?"

        Clo Bennett took a deep breath and sighed before stating, "Well, in my experience, they (the

        courts) don't ever really ever call on us. They seem to vied it as an issue between the inmate and

        medical. Nothing to do with us (officers) ... .I don't know, I couldn't really tell'ya for sure, but

        the only way I've ever seen guys that are getting the 'run-around' (from medical) get any real

        help for their problem(s), is when they have their family or people on the street hounding these

        guys (medical) about the issue. Then, you might see some results ... other than that, you're pretty

        much screwed .... Well from my experience anyway."

  43.           03-28-2017, an ICF was sent by plaintiff to M.S.M (Medical Services Manager)

        Landaverde in response to (her) Landaverde's reply letter. Plaintiffs ICF cataloged the essence

        of the many adverse issues totaling his precarious medical condition, symptoms he was

        experiencing, and the lack of adequate care being provided by S.R.C.I Medical Health Services.

        Landaverde's response came back on 03-31-2017 stating, "I have received your medical record.



CIVIL RIGHTS COMPLAINT (§1983)                                                                  17
           Case 2:19-cv-01081-MC           Document 3       Filed 07/12/19      Page 18 of 81


        At this time our providers can not find any support for an M.R.I or for you to see a specialist.

        Place (continue) to work with Dr. Koltes on your medical needs."

  44.          03-29-2017 (approximately 2:00a.m.), Plaintiff woke-up with tremendous aching and

        throbbing-pain in his lower-back (with 'pins & needles shooting down legs/ too, a feeling of

        compression by something squishing a nerve causing white-hot fire type sensation.), now

        aware of the feelings of being subjected to both physical turmoil and mental anguish. Both

        emotional and spiritual; despondency, dejection, depression, and duress was now viable, in part

        caused by the previous day's third denial of plaintiffs continuous and adamant pleas for; M.R.I,

        to see aback specialist, or any other form of objective and adequate medical treatment.

  45.          03-30-2017 (approximately 7:15a.m.), in an ICF sent to Medical Health Services

        plaintiff started experiencing side-effects from the "new medication that's a great pain-blocker

        pain/nerve medication- Duloxetine" prescribed by GULICK on 03-28-2017. the adverse side-

        effects varied; visual, nausea, hot/cold-flashes, jitters, etc. (visual issues the most prominent).

  46.          03-30-2017(approximately 3 :30pm), plaintiff received written medication instructions

        via 'jail-mail'. They cautioned that "possible side effects" may be "deadly" . Which was never

        told to the plaintiff prior to administering. At this time plaintiff felt obligated to send a request

        in that this medication be canceled and replaced with an alternative medication that did not have

        death as a possible side-effect.

  47.           30-31-2017 (approximately 7:00am), experiencing ineffable pain and discomfort upon

        waking. While under great duress, with the feeling of despondency, and feeling his only options

        were either continue suffering in extreme pain, or take the pain/nerve medication prescribed by

        GULICK, plaintiff oped for the latter, be that the physical state plaintiff was in was unbearable.




CIVIL RIGHTS COMPLAINT(§ 1983)                                                                  18
           Case 2:19-cv-01081-MC           Document 3        Filed 07/12/19      Page 19 of 81


  48.          04-01-2017 (approximately 8:50am), while plaintiff was taking his morning shower he

        sneezed, he felt a sharp pain and something in his lower-back pinch, his leg/legs gave out and

        he fell naked to the cold and grimy stainless steel floor of the shower. This was not the first time

        such an incident had occurred, but it was the first time plaintiff had documented it in his

        personal log. Though, through ICF and orally plaintiff had previously made medical aware of

        such episodes reoccurring .

  49.          04-03-2017, plaintiff sent a second ICF to medical in regard to the medication

        (Duloxetine) that was prescribed him by Dr. GULICK, and the adverse side effects he was

        experiencing. The response came back on 04-07-2017 stating, "you have been scheduled with

        the doctor."

  SO.          04-11-2017(approximately 3:30pm), plaintiff was finally seen by GULICK, The matter

        of side effects experienced from the Duloxetine was addressed. GULICK stated, " .. .I know you

        were a candidate to show signs of side effects. About every 1-out of-6 patients show signs. that's

        why I started you out on a low dose, I give most people 30mg._ but I gave you only 20mg .

        Plaintiff was on this medication for over a week before he was taken off of it.

  51. 04-11-2017 (approximately 3:30pm), while at the same appt. with GULICK, plaintiff rouse

        mention to the issue of being in extreme and severe pain, and in great need of adequate medical

        treatment. GULICK's reply was "... we (O.D.O.C/ Medical Health Services) don't treat pain. We

        only treat for function. Feed/bathe/and dress your self, that's all you need to be able to do- that's

        today's standard for medical care in prison ... any thing (O.D.O.C/medical) other than that is a

        luxury. Technically, we don't even have to treat 'partial injuries' ... with your partial injury, you're

        not gonna get a M.R.I, and you're not a candidate for surgery. So, all we can do for'ya is 'pain-

        management. .. but since you're having side effects to the Duloxetine, there's nothing else I can


CIVIL RIGHTS COMPLAINT(§ 1983)                                                                   19
           Case 2:19-cv-01081-MC          Document 3        Filed 07/12/19     Page 20 of 81


        give'ya- that was our last hope. And because you only have partial injury I can't give you any

        type of narcotics. So there's nothing else we can do for'ya. This is just something you're gonna

        have to learn to live with."


  52.          Between the dates of May 12 th , 2017 and July 11 11\ 2017, plaintiff was placed on

        transport to be transferred. Plaintiff was transferred; from O.D.O.C custody (via S.R.C.I) to

        Malheur County Jail, from Malheur County jail back to S.R.C.I (O.D.O.C), from S.R.C.I

        (O.D.O.C) to Coffee Creek Intake Center (C.C.I.C) , from C.C.I.C to Multnomah County

        Detention Center (M.C.D.C), from M.C.D.C back to C.C.I.C, and subsequently, from C.C.I.C

        back to S.R.C.I (where plaintiff is currently housed). All this while plaintiff is suffering from a

        serious medical conditions that has gone inadequately treated, too, in severe        and extreme

        pain. Which was evident by the extent that, during transportation the plaintiff received aid from

        the use of a cane, the assistance of transport officers to help him on and off the buses, and

        during transportation was only restrained minimally- in contrast to the full restraints of the

        majority of other inmates, and the severity of plaintiffs custody level. This was contributed to

        the fact of plaintiffs vary limited function-ability and lack of mobility, caused by plaintiff's

        back injury.

  53.           06-09-2017 (approximately 5:45 am), plaintiff was in the custody of M.C.D.C and in

        rout to being transported to court from unit-6D/cell-30, while being escorted by Officer

        Warknock to the court's holding cells. Upon the routine "pat-down/ frisk" Officer Warknock

        made mention of plaintiff was wearing a back brace (prescribed and provided by Dr. Angelina

        Platas, MD). Mr. Warknock asked what it was for, and plaintiff replied that it was for "a lower-

        back injury that I got while working state-side (O.D.O.C). The doctor (GULICK) told me that

        he thinks I may have pinched nerve at the L-1 (LS-S 1), whatever that means .. ." Mr. Warknock



CIVIL RIGHTS COMPLAINT(§ 1983)                                                                20
           Case 2:19-cv-01081-MC          Document 3        Filed 07/12/19     Page 21 of 81


        went on further to state that, "you best make sure you they (O.D.O.C) do something about that

        AS.AP- they got the money. Because injuries like that gone unchecked, will more than likely

        cause permanent damage. Any doctor should know that- including jail/prison doctors. So they

        got no reason not too try fixing you right-up. " Prior to this encounter, Mr. Warknock and

        plaintiff had never met, though Mr. Warknock put voice to the plaintiffs sentiments exactly,

        which is one of the reasons the statement resonates.

  54.          Throughout plaintiffs approximate two month stay at M.C.D.C, numerous medical

        health requests were submitted in regard to plaintiffs back injury and it's adverse effects on his

        physical and emotional condition. In that brief two month stay, plaintiff received greater

        reverence and treatment for his unstable back condition than he had from O.D.O.C Medical

        Health Services (at S.R.C.l). Plaintiff was prescribed on June 5th 2017; a back brace, a

        restriction from upper-bunk/upper-tier (known as "lower-lower"), an extra pillow/blanket (to

        take pressure off of his lower-lumbar by sleeping with it folded and wedged between the legs),

        and was in the process of getting the plaintiff into being seen by a physical therapist.

  55.          07-12-2017, plaintiff sent in his first medical ICF at Coffee Creek Intake Center in

        regard to the matter of his back's condition, and the fact that he had been Doctor restricted from

        being housed on a upper-bunk/ upper-tier (too include several other medical orders). C.C .I.C

        Medical Health Services personnel were made aware of plaintiffs issues and their ongoing

        occurrences at the time of his initial intake medical interview. Plaintiff sat in the nurse's intake

        office while going over his medical history/records, and while the nurse phoned Multnomah

        County Detention Center three (3) different times until it was confirmed that the fax of

        plaintiffs medical file had indeed been received. At that time, Medical was noticed. Plaintiff

        was seen two days later (7-14-2017) but none of his requests were acquiesced. Plaint received


CIVIL RIGHTS COMPLAINT(§ 1983)                                                                 21
           Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19     Page 22 of 81


        no adequate treatment at that time.

  56.          07-18-2017), Plaintiffs was still assigned to a top-bunk (unit-O/cell-l 05/bunk-A) at

        C.C.I.C . During the .daily 11 :00a.m. Count fell an approximate 4-5 ft. from the ladder of the

        upper-bunk. The fall caused him to bash and grind his spine down the face of a stainless steel

        toilet. Too, further scrapes/abrasions and bruising to his left elbow was sustained as a result of

        his fall to the concert floor. This was all subsequent to malfunction of the hand-rail, failing and

        coming completely free from the wall as plaintiff grasped for the rail as a last hope to regain

        balance. This fall was due to plaintiff losing control of his lower-extremities, and his legs giving

        out caused by a nerve pinching in his lower back (LS-Sl) after he sneezed, (At a later date, this

        incident was further for pursued through O.D.O.C grievance process, and all levels of the

        grievance process were concluded- but too no avail. Thereby, exhausting all administrative

        remedies).

  57.                 Officer Craig (the unit officer on duty, and doing count at that time) had just

        walked past the cell when plaintiff fell (it is O.D.O.C protocol that all inmates are to be up and

        seated on their bunks at both 11 :00am and 4: 1Spm and/or morning/afternoon count times) . The

        loud commotion of the stainless steel hand rail clattering against the concrete floor after failing,

        coupled with plaintiffs sharp outcry of pain and inmate McKay's (Michael R. McKay-

        sid#8333097) hysterically calling for assistance caused officer Craige to quickly return to

        plaintiffs and Mr. McKay's cell door.

  58.          Officer craige had arrived within seconds and promptly dispatched via radio for

        immediate backup and that there was a medical emergency. During the approximate 30-minutes

        it took for C.C.I.C medical team to arrive, only one other officer responded to officer Craige's

        call for assistance- which was a officer G. West. Plaintiff continued to lay splayed out on the


CIVIL RIGHTS COMPLAINT (§1983)                                                               22
           Case 2:19-cv-01081-MC           Document 3       Filed 07/12/19      Page 23 of 81


        cold concrete floor, while in immense pain, for over 30-minutes. Throughout that time, plaintiff

        received no assistance from the two officers other than them asking a series of random

        questions, but plaintiff was initially in too much pain to properly respond in turn. Further

        questioning was directed toward Mr. McKay, until finally, officer Craig came into the cell and

        stepped over the plaintiffs sprawled and withering body and retrieved the dislodged railing now

        laying still on the floor.


  59.           After the approximate 30-minutes it took for medical personnel to arrive, plus a five-to-

        ten minute evaluation of the plaintiff, medical quickly came to the conclusion that plaintiff had

        sustained injury far grater than their limited expertise and resources could possibly provide.

        Subsequently, the Emergency Medical Services (E.M.S) was dispatched at that time. Ten-to-

        fifteen minutes later they arrived. The E.M.S did another quick evaluation, plaintiff was

        carefully rolled on his side, a flat "backboard" was slid under him, and he was rolled back down

        onto the board and strapped to it. By two emergency personnel's guidance plaintiff was then slid

        out of the cell. It took the assistance of about other people to then help lift the

        backboard/plaintiff onto an awaiting gurney. Plaintiff was then taken to C.C.I.C medical center

        were he was briefly evaluation by Dr. Peng, after by which he was quickly rushed to Merridian

        Park Hospital emergency room -via ambulance.

  60.           There plaintiff received a through examination of his back and injuries. X-rays were

        taken and reviewed. It was found that plaintiff had sustained lacerations and abrasions on both

        his left elbow and over a thoracic portion of his spinal-cord. Some minor bruising and swelling

        was present on the suffice, but there was disc-space/narrowing in the lower lumbar reign found

        on the X-ray. Plaintiff was informed by the E.R. Doctor that nothing further could be

        definitively concluded as of the full extent of his injury(s), or the crux of the underlining and



CIVIL RIGHTS COMPLAINT(§ 1983)                                                                23
          Case 2:19-cv-01081-MC           Document 3       Filed 07/12/19      Page 24 of 81


        preexisting problem without an M.R.I or further imagery, but it was his hypothesis that plaintiff

        was suffering from a pinched nerve. Which was the cause of plaintiff losing control of his lower

        extremities when the nerve would become further pinched by sneezing, coughing, and or certain

        movements, etc. Prior to plaintiffs discharge from the hospital, he was referred by the attending

        physician to receive an M.R.I of the lumbar reign in question,and be seen by a physical

        therapist as soon as possible. Plaintiff was also prescribed pain management medication and

        muscle relaxers (NARCO/FLEXERIL), in addition, he was ordered to continue taking the pain

        medication he had previously been taking (which was GABAPENTIN).

  61.          Plaintiff had lain on the cold concrete floor with no feeling in his lower extremities,no

        feeling at except the intensifying feeling of horrendous pain coursing through his body, for the

        better part of an hour. Approximately 45-to-60 minutes.

  62.          Subsequent the evident preexisting and well documented back injury which had been a

        ongoing and continuous occurrence, caused a serious medical need (well known by both

        O.D.O.C medical personnel and officials of administration alike), this fall on June 18 th 2017

        from 4-to-5 ft. ladder onto the face of a toilet (therewith failure of the hand rail) caused

        substantial additional injury to the plaintiff. Plaintiff did not receive his much needed spinal-

        surgery until June 21 st of 2018, eleven (ll)months and three (3)days later. Almost an additional

        year plaintiff was forced to suffer in physical pain, not to mention both the mental and

        emotional pains and strains which were sustained.

  63. 07-19-2017, The morning following plaintiffs fall from the ladder, plaintiffs was denied pain

        medications/muscle relaxers (NARCO/FLEXERIL) which were prescribed to him by Merridian

        Park Hospital's emergency room Physician. This was due to the fact that the prescription was

        canceled prematurely (as was stated to the plaintiff by one Nurse BRADY, RN. When asked,


CIVIL RIGHTS COMPLAINT (§1983)                                                                24
           Case 2:19-cv-01081-MC          Document 3        Filed 07/12/19     Page 25 of 81


        nurse Brady refused to answer by stating she 'could' not provide the name of the individual in

        question which authorized the cancellation, and the reasoning for the actions (it was later found

        at a later date by plaintiff -via Nurse Aja Villareal- that the cancellation was authorized by Dr.

        Peng,"PENG". The cancellation was done soon after plaintiff returned from the hospital, and

        before Dr. Peng and the plaintiff had ever met, or before Dr. Peng ever had the chance too

        evaluate him).


  64.          Plaintiff spoke with PENG that same morning shortly there after- present therewith,

        nurse Brady. When the topic of the cancellation of plaintiffs medications was broached,

        PEN G's rebuttal was, " .. .it is left up to the doctor's discretion what medications they provide

        (inmates), regardless what an E.R. Doctor may prescribe." Plaintiff, apprehensive of said

        statement, then requested for what was stated to him to put in writing (this request was given

        appeasement by PENG, but no further action was ever taken). PENG went on to state, " .. .I'll see

        what I can do ... " The conversation went on to confer over the matter of plaintiffs use of a

        wheelchair being canceled, and substituted with a walker- which in turn was PENG's finial

        conclusion/order, even after plaintiff vehemently protested and expressed his concerns for; lack

        of stability,mobility, and capability to proper function-ability. Plaintiff also expressed clearly his

        concern for safety, if forced to to use a walker before his body was ready- and especially only

        after a short time after such a traumatizing and painful ordeal as being temporarily paralyzed.


  65.          Toward the conclusion of our visit, PENG reassessed and retracted his initial findings ,

        and changed his diagnosis/prognosis to the tune of, " ... oh, it shouldn't hurt any thing if we allow

        Mr. Newmann (plaintiff) a few days ofNarco."

  66.           07-19-2017, plaintiff submitted a detailed ICF in regard to his request that he receive a

        copy of all his medical records dealing with and surrounding his back- injury(s). Two weeks


CIVIL RIGHTS COMPLAINT(§ 1983)                                                                 25
           Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19     Page 26 of 81


        later he received a response stating that only 41-pages were found . Approximately a month the

        request for his records, he received the 41-pages, but noted that there were copies of any of his

        ICF which had been sent (along with other missing pages/documents/ and notes plaintiff feels

        should have been included -rectification was sought for the matter, but no reverence was ever

        provided).

  67.          07-19-2017, plaintiff initiated the process of obtaining photographs of the open

        wounds/abrasions sustained on his spine and elbow, after his fall the day prior (07-18-2017).

        Pictures were not taken of the injuries until 07-28-2017, almost two weeks after the incident. By

        that time, plaintiffs injuries had already started the healing process, and scabbing had formed.

        Though pictures taken of plaintiffs mid-thoracic and elbow wounds are not as pink/raw and

        seeping as they initially were, the colored photos clearly and vividly show physical injury.

  68.          07-25-2017, plaintiff informed Officer Robeless that the handrail in his new assigned

        cell (the cell next to witch he fell from the ladder) was also very loose and unstable. Ms.

        Robeless then checked the rail and confirmed that it was indeed unsafe, and assured him that

        she would make a call to the physical plant so they could come and fix it.

  69. SHOW NICK COPY OF MRI RESULTS/date/person that did it/etc. - 07-25-2017, Plan

        was in extreme pain, to the point of immobilization- incapable of making it the 40-or-50 feet it

        took to get to the 'chow' (meal) area for breakfast. Too, plaintiff was incapacitated to the extent

        that it took a great deal of assistance on the behalf on his cellmate (Mike Cisnero-

        SID#16914237) to help him use the restroom, and not out without causing severe pain to the

        plaintiff. On duty Unit Officer Craig,"CRAIGE"was made aware of the situation (via Mr.

        Cisnero), and also inmate Mike McKay. CRAIGE dispatched for emergency medical assistance.

        Not once, but twice ( one Corporal Harry was present while three of the exchanges between


CIVIL RIGHTS COMPLAINT(§ 1983)                                                                 26
       Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 27 of 81


    CRAIGE and plaintiff took place this day. Corporal Harry later informed plaintiff that he made

    a call to medical as well). Well over four (4-plus) hours pass with plaintiff in extreme pain, and

    with no medical care. A few hour had passed with plaintiff suffering in said state, before the

    pain subsided to the point were he was able to force himself through the pain and effort it took

    to make it to lunch and the officer's station. At that time, both CRAIGE and Corporal Harry

    were present as plaintiff inquired about O.D.O.C and Medical Health Services 'policy &

    procedures' on responding to an officer's urgent or emergency dispatch for inmate assistance.

    Plaintiff was told by CRAIGE, "I don't think we really have one ... ? they (medical) just, Kinda

     come-when-they-come." Corporal Harry concurred with this sentiment by shrugging his

     shoulders, and simply nodding his head up and down. Plaintiff inquired further, asking about

     O.D.O.C 'policy & procedures' for documenting or logging such an occurrence, and was given

     conformation by both CRAIGE and Corporal Harry that O.D.O.C has no such policy, nor do

     they have any operational procedure in place for these types of circumstances ... Approximately

     10-to-15 minutes later, after plaintiff had concluded his inquiry and went back to his cell still in

     great pain and no further assistance, Nurse Carr, R.N,"CARR" came into the unit and briefly

     spoke with CRAIGE (while periodically looking over in the direction of the plaintiffs cell, and

     making eye contact a few times), then turns around and leaves the unit without first checking on

     the plaintiffs medial condition. Plaintiff received no medical treatment or care at that time.

     Approximately four and half (4.5) to five hours had passed from the inception of this matter.

     This incident, in it's entirety, was interred into plaintiffs personal log, and followed-up with

     both a signed and sworn Declaration of the account (signed and sworn by; plaintiff,witnesses:

     Mike Cisnero-SID#16914237, Mike McKay-SID#833097, and Kevin Grant Bay-

     SID#06289155), and a formal grievance was filed regarding to the blatant deliberate

     indifference that was exerted (therewith, subsequent 'level-1' and level-2' grievance appeals).

CIVIL RIGHTS COMPLAINT (§1983)                                                            27
           Case 2:19-cv-01081-MC           Document 3       Filed 07/12/19     Page 28 of 81


        All stages and levels of the grievance process were concluded, thereby, exhausting all

        administrative remedies . (Too, Dr. Brown was later made aware of the matter, but too no avail.)

  70. 07-26-2019, plaintiff submitted an ICF to Dr. Brown, regarding the matter of medical personnel

        (Aja Villarreal) being directed/ordered to relinquish plaintiff from his only means            of

        reasonable mobility (a 'Rollator'/or four-wheeled-walker), without first evaluating plaintiffs

        range of motion or his capacity of function-ability without it. This matter was further pursued

        by plaintiff the grievance process. All stages and levels of the grievance process were

        concluded,yet too no avail. thereby, exhausting all administrative remedies . (Too, Dr. Peng was

        informed of this matter through a medical ICF).

  71.          07-27-2017, formal grievance (RE: Medical#CCIC_2017_08_002) was filed by the

        plaintiff, in regard to plaintiff not receiving; care, treatment, nor any type of medical attention

        after medical personnel had been notified that there was a medical issue. 4-5 hours latter a

        representative of Medical Health Services (Mrs. Nurse N. Carr, R.N.), arrives but shows no

        reverence toward plaintiffs condition, and simply tells the officer on duty ( CRAIGE) to relay

        the message that plaintiff, "fill out a' MURF' (medical request form". The grievance response

        from nurse Carr was dated 08-04-2017 , and received by plaintiff on 09-07-2017 . It erroneously

        stated that, "On 7/25/17 your (plaintiff's) issue was not new or emergent needing to be seen

        immediately." Erroneous, for the fact that she could not make any professional conclusion nor

        reasonable inference on the plaintiffs medical condition without first seeing him in person.

        Further, she shall not rally on any correctional officers opinions of the plaintiffs medical

        condition at that time, for the simple fact that Correctional officers are not qualified as medical

        professionals, thereby, can give no adequate medical advisement to medical professionals on the

        necessity or urgency of plaintiffs medical condition. The subsequent two (2) level of grievance



CIVIL RIGHTS COMPLAINT(§ 1983)                                                                28
           Case 2:19-cv-01081-MC           Document 3       Filed 07/12/19      Page 29 of 81


        were exhausted, but too no avail, exhausting all required administrative remedies.

  72.          07-27-2017, plaintiff submitted ICF to PENG regarding plaintiffs back-brace that had

        been misplaced at, or there after, the time of his initial intake process into the facility (C.C.I.C).

        The back-brace was taken by the intake officer, who intern said that it would be give to medical

        staff, and then returned after processing- but was never returned. There was never any attempt

        to return or replace plaintiffs missing back-brace. The only response received by the plaintiff

        was a written statement from PENG claiming that "medical" nor 'security" had no record of

        plaintiff being authorized said back-brace.

  73. 06-05-2017, plaintiff was issued and authorized to have both a restriction to only a bottom-

        buck, and a back-brace by Dr. Angelina Platas, MD (a "Flex Support" made by Compression

        Garments). Electronically signed and dated by Dr. Platas on 06-05-2017 (at M.C.D.C). On the

        day of plaintiffs transfer from M.C.D.C to C.C.I.C (on or about 07-11-2017), shortly after

        arrival to C.C.I.C plaintiff was in attendance in the medical intake office with the intake nurse

        (john Doe) as he called M.C.D.C numerous times and requested that the plaintiffs medical

        records be faxed over. Plaintiff sat in the medical intake office until the fax were finally

        received, and the records gone over with the nurse. Thereby, it is erroneous that medical has no

        record of plaintiffs authorization of a lower-bunk assignment, or a back-brace.

  74.           07-30-2017, plaintiffs submitted a ICF to medical in regarding his only adequate means

        of mobility ( a four-wheeled-walker) being taken away without just cause, nor proper warning.

        On 07-31-2017 the issued walker was taken. The walker was replaced with walking cane, which

        was the cause of further pain, strain and hindrance to the plaintiff. Too, plaintiff gave voice to

        medical the presence of concern for his precarious safety while unstably using the issued cane,

        but those concerns were not heeded- ICF sent 08-04-2017.


CIVIL RIGHTS COMPLAINT (§ 1983)                                                                29
          Case 2:19-cv-01081-MC          Document 3      Filed 07/12/19     Page 30 of 81


  75.          08-04-2017, plaintiff submitted ICF to PENG regarding the fact that the prescription for

        his pain-medication (Neurontin/ Gabapentin) was about expire on 08-09-2017,and requesting

        that it be renewed. The response to plaintiffs ICF was answered on 08-07-2017, stating there

        will be a "chart review". Without notice, nor just cause, O.D.O.C/Medical Health Services

        allowed plaintiffs much needed medication to expire- regardless plaintiffs request for renewal.

  76.          08-07-2017, erroneous accounts were found to have been made be one nurse Aja

        Villarreal, RN (personnel of C.C.I.C Medical Heath Services). Following plaintiffs request for

        copies of his medial records, he found that untruths had been logged into Ms. Villarreal's

        progress notes on 07-21-2017. Which has subsequently become a part of plaintiffs permanent

        medical record, thereby potentially adversely compromising plaintiffs credibility in the eyes of

        other and or authoritative Medical Health Services personnel. Further, compromising plaintiffs

        rightful access an adequate level of care and medical treatment. This incident of defamation and

        slander to plaintiffs character was further pursued by plaintiff through his submission of formal

        grievance on the matter. But too no avail.

  77.          08-07-2017, grievance #CCIC_2017_08_007, was filed in regard to Ms. Aja Villarreal's

        false claims logged on XX-XXXXXXX. Grievance summery : plaintiff challenges nurse Villarreal's

        assertions that plaintiff had been observed by unit officer (Jane/John Doe#4) "per unit officer,

        Pt. (plaintiff) has been walking in the unit without walker and without issue". Further, he

        challenges that whomever made the accusation be named and held accountable, and that the

        video of the unit from the day(s) in question be preserved, so that the false allegations be proven

        or dis-proven. To plaintiffs awareness, none of his challenges were ever met. The sol um

        response came signed by a Mr. Dave Brown, and received by S.R.C.I grievance processing on

        on Sep. 25 th 2017 (subsequently cc. To plaintiff). The response stated, "Your chart notes indicate


CIVIL RIGHTS COMPLAINT(§ 1983)                                                              30
           Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19     Page 31 of 81


        info. received. This was a subjective observation and not a notation against your character. If

        have concerns withe report from security please please address that w/security. Your record

        indicates that you still have your walker at this time.". Evasion from the matter at hand : that

        their medical personnel logged erroneous hearsay into plaintiffs medical records, and the issue

        was never rectified. The required grievance appeals (levels-I &2) were pursued, too no avail,

        and all other required administrative remedies were exhausted.

  78.          007-2017; grievance #CCIC_2017_08_006 was filed. Grievance summery: plaintiff

        provides overview of: the precarious condition of his back injury(s), how injury occurred, the

        immediate events follow of the ongoing and continuous occurrences of receiving, at the most,

        pro-forma care and inadequate medical treatment (if not too, medical malpractice) throughout

        the duration of his malignant condition, the unreasonable amount of prolonged time passed

        before situations were properly addressed, other issues negated without professional rational or

        reasoning, O.D.O.C/medical's lack of proper policy and procedures, callous and deliberate

        indifference shown by medical personnel, etc. Plaintiffs grievance was denied, and returned

        back to him, therewith, a statement concluding that, "you (plaintiff) cannot appeal a denied

        grievance". In that instance, plaintiff exhausted all administrative remedies in the matter.

  79.          08-08-2017, plaintiff was treated with deliberate in difference by a nurse J. Gillmore-

        Angles ("Mrs. ANGLES "), RN. Mrs. ANGLES wantonly denied plaintiff a proper means of

        mobility/ transportation (walker) without just cause or professional rational as to why, which

        had already been previously issued to him by doctor order. This deprivation of plaintiffs only

        means of mobility caused him further physical pain and strain, in addition to hindrance of his

        function-ability and potential determent to plaintiffs already precarious medical condition-

        furthering the damage to his back 's condition. Well knowing plaintiff was suffering from a



CIVIL RIGHTS COMPLAINT(§ 1983)                                                               31
          Case 2:19-cv-01081-MC           Document 3       Filed 07/12/19     Page 32 of 81


        serious back injury, and was also suffering from the forced use of walking with a cane (while

        pressing and causing further injury/abuse to his pinched-nerve/ bulging-disc each time a step

        was taken) , Mrs . ANGLES forced plaintiff to continue using the cane, after she had been

        noticed that it was causing plaintiff more difficulty and harm than benefit. Mrs ANGLES had

        also been informed by plaintiffs that he had previously been authorized to re-obtain the use of

        the walker in the case the cane was too much for him. Mrs. ANGLES' statements to the plaintiff

        included; "well..what do'ya want me to do about it? You already got everything you're gonna

        get." (emphasis omitted), and, "well, what can I say? .. If you don't use what we give'ya the first

        time we give it to ya, you lose it... so I'm not giving you another walker." (emphasis omitted) .

  80.          08-08-2017, Physical Plant workers finally came to fix the hand-rail that was reported

        by plaintiff to be loose- rickety and unsafe in cell# 104, unit-O, at C.C.I.C. A "work order" for

        both the hand-rails in cells 104 and 105 were submitted by officer Robeless on or about the

        evening of07-25-2017, who stated to plaintiff that, "I'll take care ofit." Cell# 105, in which

        plaintiff sustained injuries from the fall, was never fixed following it's failure and malfunction-

        during plaintiffs tenure at C.C.I.C. Thereby, suggesting that the hand-rails in inmate cells at

        C.C.I.C are poorly maintained.

  81.          08-09-2017, the renewal of plaintiffs pain medication was yet to be provided, which

        subsequently caused him to submit a second ICF regarding the issue. By 08-14-207, the date

        which this IFC received a response, plaintiffs Chart Review was yet too commence. Plaintiff

        continued to endure pain and suffering without pain-management medication (that reportedly

        worked for him) until after his back surgery. A time span well over 10-months. From August 9 th

        2017-to-June 22 nd 2018 , (This pain medication was never renewed, re-prescribed, and all of

        plaintiffs inquiries evaded when questioned as to why).



CIVIL RIGHTS COMPLAINT(§ 1983)                                                               32
          Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19     Page 33 of 81


  82.          08-10-2017, plaintiffs submitted ICF (at S.R.C.I) addressed to Nurse Nickleson, as

        suggested by officer Johnny Auw, requesting that he be be provided a " live-in-helper".

        Response to this request was returned and signed by nurse Nickleson on 08-18-2017 redirecting

        plaintiff to address the matter with Nurse Wick. Plaintiff submitted said ICF to nurse Wick, as

        directed by nurse Nickleson. Plaintiff never received a reply from nurse Wick, nor was plaintiff

        ever provide a " live-in-helper". (fellow inmates of less need have been provided live-in-

        helpers.)

  83.          08-14-2017, plaintiff submitted grievance# CCIC _2017 _ 08_020 in regard to the matter

        of the hand-rail(s) failure, the fact that there had been no regular maintenance of them, and lack

        of policy/protocol or operational procedure to insure routine inspections of every hand-rail in

        the facility(s), etc. Plaintiffs grievance was accepted, and the response came dated and signed

        by S. Walborn (and supervisor) on 09-08-2017 erroneously stating that: no repair request had

        been put in, the cells are inspected for damage after occupants are moved out of them, and that

        if something were found to deem repair a work request would have been placed in the system. A

        blatant denial and negation of the facts, and evident omittance of any reply to plaintiffs qualms

        with policy and procedure. Both levels-} and level-2 grievance were filed, but too no avail,

        subsequently exhausting all administrative remedies.

  84.          08-16-2017, plaintiff submitted a ICF addressed to M.S .M "Medical Services Manager"

        M. Landaverde and the T.L.C " Therapeutic Level of Care" Committee regarding the fact that

        he had gone without his pain-medication (Neurontin/Gabapentin) for over a week with no one

        from Medical Health Services able or willing to provide any definitive reasoning as to why ( 8-

        16-17, plaintiff also spoke with both nurse Flores and Nurse Saito (Mr.) regarding the matter,

        but nothing became of those inquiries after plaint was assured they would "look into it.).


CIVIL RIGHTS COMPLAINT(§ 1983)                                                              33
           Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 34 of 81


        Plaintiffs ICF was answered on 08-21-2017 , with on relevant response toward his queries to the

        cause of his pain-medication being discontinued-and or- not renewed. Through the course of

        plaintiffs inquiries- and continuing- he was without proper pain-manage medication that

        worked for him, and is in a constant state of pain and suffering. Too, plainti ffs state of pain and

        suffering had been exacerbated due to the fact that he had recently arrived on the transport bus

        to S.R.C.I after a very painfully and approximate 7-8hour commute in the same restrained

        position on very stiff and unrelenting seats from C.C.I.C.


  85.          08-18-2019 (morning) , plaintiff spoke with officer Mouder (barber shop coordinator at

        the time) regarding his and the plaintiffs mutual desire to have the plaintiff back working in the

        barber shop. But as officer Mouder regretfully expressed to the plaintiff, he was not at liberty to

        hire him at the time due to his current back injury/ medical condition. Regardless the fact that

        officer Mouder was in great need of both a Barber and Braider- as plaintiffs is well known to be

        exultant at both positions, plaintiffs was passed over, missing out on a job opportunity offering

        him about $82.00 a month (which is a lot, in contrast with the average jobs where he was

        housed at S.R.C.I paying ruffly $26.00 a month) , causing the plaintiff further stress, emotional

        pain, and financial strain.

  86.          08-20-2017, Officer B. Willis stopped plaintiff while coming out of the chow-hall

        because he stated to plaintiff that he noticed the evident "visual" pain the plaintiff seemed to be

        in. Officer Willis asked if he was O.K.- ifhe was sure, and gave him some advice on how he

        might possibly better receive reverence and rectification from O.D.O.C/ medical for his serious

        medical needs and precarious condition of his back.

  87.           08-24-2017, plaintiff was denied reasonable request for access to mobility/ wheel chair

        to retrieve personal property from the " Property Room" . The Property room was approximately


CIVIL RIGHTS COMPLAINT (§1983)                                                                34
           Case 2:19-cv-01081-MC         Document 3       Filed 07/12/19       Page 35 of 81


        over 400-yards away from plaintiffs housing unit (3E/15B). Plaintiff's scheduled appointment

        was subsequently canceled and re-scheduled. Thus, he was forced to go without some of his

        much needed property until a later date.

  88.          Plaintiff sent to both Dr. Joe Dafoe "Dr. DA'FOE" and Superintendent Braid Cain

        "CAIN" a carbon-copy ICF addressing the matter of being denied adequate medical treatment

        for his back injury which were evident, and causing a serious medical need. Too, an attachment

        (a sworn declaration, of verification of the facts) signed and dated by both inmate Fredrick T.

        Myles- sid#8970537 (plaintiffs cellmate), and the plaintiff were sent therewith. ("CAIN's"

        reply was received be plaintiff signed by a S. Mecham)

  89.          8-24-2017, plaintiff submitted an ICF to Mrs. Jennings- his B.H.S (mental health)

        Counselor regarding the many adverse effects his back-condition and the lack of adequate

        treatment were having on him psychologically, emotionally, mentally.

  90.          08-29-2019, plaintiff submitted second ICF to Mr. James Taylor (grievance coordinator)

        regarding the medical condition of his back, the subsequent grievance he filed, and the

        unanswered ICF sent to Mr. Taylor regarding this matter. Plaintiffs first IFC was never

        answered by Mr. Taylor or returned to the plaintiff, nor was any correspondence sent to plaintiff

        addressing his desire of conducive reconciliation and rectification.

  91.          08-30-2019, plaintiff was subjected to the cruel and unusual punishment of an

        unnecessary and arbitrary anal cavity examination by Dr. Lisa Koltes. Plaintiff relented to

        KOLTES' persistence that the examination was necessary to rule out the possibility of an

        ailment that would necessitate emergency surgery. At the time (as now) the plaintiff had the

        feeling that this examination was not truly necessary nor was it in any way directly related to

        the cause of his medical condition, of the symptoms asserted. Plaintiff reluctantly conceded to

CIVIL RIGHTS COMPLAINT(§ 1983)                                                              35
          Case 2:19-cv-01081-MC           Document 3       Filed 07/12/19      Page 36 of 81


        the exam, due to his lack of medical knowledge, KOLTES' persistence of the examination's

        extreme importance, the fear that he would again be wrongfully accused of " not being

        cooperative", and the state of fear and apprehension caused be the said prospect that without the

        exam he may be in great danger and in need of emergency surgery. At the conclusion of

        plaintiffs exam/ appointment, he again stated his discomfort with the way the examination

        went, and in overview, the totality of the doctor's appointment. Dr. Koltes' response to the

        plaintiffs expressed feelings was to rebut that, "You're not a doctor, so you don't know what's

        best...and you wouldn't have too worry about it if you weren't such a Hypochondriac."

        (paraphrased, but using Dr. Koltes' language)


  92.          08-31-2019, plaintiff was expressly denied when he requested that he be allowed the be

        seen by a specialist, or someone with a greater professional knowledge of back iajuries and

        nerve damage. This denial came outright, and without second thought. No consideration on her

        behalf to even first confer with a higher authority (e.g. the T.L.C Committee/GULICK/medical

        administration/etc.). Koltes then attempted to rationalize her decision by stating that she,

        "cannot believe" plaintiffs symptoms claimed because, "maps don't lie. And the human body is

        a map. " Plaintiff was then asked by KOLTES, "how can we believe you if what you tell us

        doesn't match-up to what we know as FACT, and truth of rules for our map .. ?"

  93.          On or about 09-31-2019, plaintiff was wrongfully punished for continuing to be adamant

        the precarious state of his back's condition. Plaintiff was forced into the facilities infirmary after

        his visit with KOLTES, and under duress, forced to stay and go through premature

        "rehabilitation" (before his back injury was ever addressed). After explaining that it hurt and he

        could feel a nerve pinch in his lower back every time he took a step, plaintiff was still forced to

        walk the length of parallel-bars numerous times before he would (as stated by Nurse Greenwall)



CIVIL RIGHTS COMPLAINT(§ 1983)                                                                 36
          Case 2:19-cv-01081-MC           Document 3        Filed 07/12/19      Page 37 of 81


        even be considered a candidate to be discharged from the infirmary. Plaintiff was told by Nurse

        Greenwall (and other infirmary personnel that would remain in the infirmary until his condition

        bettered, or he would remain in the infirmary indefinitely. Plaintiff was forced to stay for

        approximately 2-weeks, but after it was evident that he was going to give-up his claims to an

        extreme medical need, he was released to "G.P. " (general population).

  94.          09-01-2017, plaintiff was subjected to further deliberate indifference by KOLTES when

        she came to see him in the infirmary. She accused plaintiff of, "(you're) not telling the truth"

        about there being any pain or feeling a nerve pinch when he stepped down on (your) left foot,

        because if there was, than you would be dragging your left leg behind you instead of being able

        to apply any pressure on it- while using the walker. KOLTES went on to threaten plaintiff with

        punishment, by stating to him that if he didn't. "miraculously get better within the next few

        days," he would be forced to spend the remainder of his sentence in the infirmary. When

        plaintiff again mentioned the potential benefits of him seeing a back-specialist, he was met with

        a sardonic and indifferent response from KOLTES. She stated to the plaintiff that, "visits with

        specialists are very expensive. We don't allow inmates that luxury without definitive reasoning

        to the nature of injury, and justifying the necessity (of a visit with specialist) to the T.L.C

        (committee). So, until then ... you'll be here (referring to the infirmary). Concluding the meting,

        KOLTES went on to state, "what it seems to me is: like many people, you have a syndrome that

        causes your mind to think you're in pain, and something is wrong with you. When really, there

        is nothing wrong with you at all. "

  95.           09-05-2017, KOLTES ordered Nurse Greenwall "RN GREENWALL" to force plaintiff

        to walk while using the parallel-bars (but with the objective being to walk while putting

        pressure on the left leg/nerve, and without using the bars), causing him Horrendous pain- to the



CIVIL RIGHTS COMPLAINT (§1983)                                                                 37
           Case 2:19-cv-01081-MC          Document 3        Filed 07/12/19     Page 38 of 81


        point he was sweating- and potentially causing further damage the nerve/ injury, and or,

        exacerbating plaintiffs precarious condition. (Repetitive compression no a nerve will more than

        likely causes further complications in one's condition, and potentially caused permanent

        damage to the nerve, a fact all licensed physicians should reasonably understand. Which is not

        objective in aid and healing of the nerve.). Before, during, and after the "rehabilitation

        session", plaintiff adamantly expressed his concern that his the directed course of treatment

        would course more harm than benefit, for the fact that there had been nothing done yet to first

        fix the injury. So logically, any means of rehabilitation at that time would be futile. The

        plaintiff had stated to KOLTES numerous times that he felt her course of ordered treatment was

        erroneous, and "like trying to rehab' a broken arm that has yet too be re-set or placed in a cast."

        (which in essences does not even come close to capturing the true severity of these

        circumstances, because perpetual damage to the spine can cause far greater complications to the

        quality of of one's life, than can living with improperly mended bone in one's arm.). Nurse

        Greenwall stated to plaintiff that "this (use of parallel-bars) should make it better" and "it's not

        my call, this is what the doctor wants." Plaintiff was coerced into complying by the promise of

        Nurse Greenwall that he would be discharged from the infirmary if just do as ordered. If not,

        the alternative would result in an indefinite infirmary stay. Nurse Greenwall (Mr.) again pressed

        the point that it was not his call, and the only other other option he had was too "take it-up with

        the doctor (at whatever time she happened returned). She decides who goes and who stays." .

        Plaintiff finally relented, but not without quandary and feeling a sense of peril, and orally

        asserting his disapproval.

  96.          09-05-2017, plaintiff had a physical examination by KOLTES (arbitrary in nature, and

        as futile as prior examinations- the same tests over-and-over. KOLTES went over with plaintiff



CIVIL RIGHTS COMPLAINT (§1983)                                                                38
             Case 2:19-cv-01081-MC          Document 3        Filed 07/12/19      Page 39 of 81


          her reasoning for "not (being) able to believe" his claims of injury as true. She stated, "you have

          total function with one test, then you have no function with the other." Plaintiff became vexed

          by KOLTES' air, and pretentious and complacent disposition, was well as her indifference to the

          genuine pain he was in and what he hat too say.

          09-05-2017, Due to the said lack of belief fore plaintiffs claims of a serious medical need and

assumed speculation of him malingering, KOLTES instructed nurse Greenwall to preform a '•mini-

Psych" test (which is a psychological examination that should have been administered by a licensed

and trained psychologist, to determine the level of a patient's competency. Which RN GREENWALL is

not qualified as, or to do.). Mr. Greenwall informed plaintiff that he had been directed to administer the

test to gauge if the plaintiff was "going through early stages of dementia. " Plaintiff felt appalled and

disrespected, not too mention the despondent sense that adequate care would never be provided for his

serious medical needs (caused by the said 'unbelief of KOLTES/GULICK to plaintiffs injury, and

unreasonably founded I might add). Too, plaintiffs felt it was foolish and demeaning to even entertain

such an ordered requirement - and voiced such to RN GREENWALL. RN GREENWALL concurred

with the plaintiffs sentiments, by stating, " I know, I'm with you on this one. I don't see any real reason

to be giving you this test... But that's the doctor's orders ... " Plaintiff gave a sardonicly oral obliged, too

simply appease KOLTES' demands. (plaintiff passed the test with flying colors, he does not have

dementia)

    97.           09-07-2017, After well over a year of plaintiff requesting to be seen by a back-specialist,

          he was provided an appointment with Physical Therapist Mr. Stevens "PT-STEVENS" . PT-

          STEVENS affirmed plaintiffs long standing feeling that he presented with evident signs of"

          damage in both vertebra and nerve well, as far as I can tell without further imagery" (as stated

          by PT-STEVENS, statement made in reference to plaintiff receiving an M.R.I -and or- C.T.



 CIVIL RIGHTS COMPLAINT(§ 1983)                                                                   39
           Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19     Page 40 of 81


        Scan, as he had been requested for over a year). PT-STEVENS went on to state to the plaintiff

        that he would put in a request that if his symptoms persisted (for any longer than two weeks), he

        would need to have an M.R.I and be seen by a specialist in spinal injuries and reconstructive

        orthopedic surgery.


  98.          09-17-2017, upon entering S.R.C.I Complex-2 "chow-hall" (supper time), plaintiff was

        stopped by officer D. Pittman, an officer who had been well familiarized with plaintiff prior to

        back injury. Officer Pittman stated that he was shocked to see that plaintiff had lost so much

        wait, and asked if he was alright. Mr. Pittman queried further by asking the cause of plaintiff,s

        wait-loss, and cmTent condition (plaintiff was using a wheelchair at the time). Plaintiff gave Mr.

        Pittman a quick summery of the occurrences in his life (in regard to his back-injury, and seeking

        adequate care therefore) over the past year. Mr. Pittman expressed sincere lament, and

        suggested that plaintiff should " stay on it" and "push hard" to receive reverence and

        rectification for his precarious condition. Mr. Pittman went as far as too suggest that plaintiff

        seek treatment through the "Bank & Spinal Institute" and-or "Advantage" (companies

        specializing in treatment for back related injuries), that have been doing "small laze incisions"

        as an alternative for conventional spinal surgery. Mr. Pittman stated that result had been said to

        be working very well for most people, and the recovery time is usually quick. (at the time of

        this exchange plaintiffs cell-mate Robert Stewart (SID# l5620963) was pushing his wheelchair,

        and present the entire time)


  99. 09-26-2017, plaintiff submitted ICF addressed to both GULICK and KOLTES. It was in regard

        to GULICK's and PT STEVENS' request that plaintiff contact them after doing the exercises

        prescribed by PT STEVENS for two weeks- in the event that the exercises did not help, and

        their planned course of treatment thereafter. As directed, plaintiff explained in the ICF that the



CIVIL RIGHTS COMPLAINT (§1983)                                                               40
         Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 41 of 81


     exercises were not helping but only causing him more pain, and worsening his condition.

     Though the initial ICF submitted regarding this matter received no response nor was returned to

     plaintiff, at the time of this second submitted ICF it had been almost three week since the

     exercises were first prescribed. The second ICF's reply came to plaintiff on 0/29/17, stating,

     "you do have an appointment coming up sooner Oct.".

  100.      09-28-2017, plaintiffs only means of transportation and mobility was taken, without any

     prior notice. After being called to the Central Medical center, Nurse Saito "RN SAITO" was the

     one instructed by GULICK -an or - KOLTES to re-leave plaintiff of his prescribed, but now

     discontinued, walker. RN SAITO informed plaintiff that it was " per-doctor's orders" that the

     walker be discontinued and repossessed, and he did not have the authority to over-ride a

     doctor's orders (RN SAITO chose not to respond when plaintiff asked which doctor's order

     (GULICK/KOLTES) he was following. After some back-and-forth over plaintiffs need for the

     walker, as a consolation, RN SAITO's only resolution was that plaintiffs walker be replaced

     with crutches. Plaintiff then voiced his concern about ability/difficulty and lack of confidence in

     his stability while using the crutches- but too no avail.

  101.      At the time of this repossession, it was well known by medical personnel -and well

     documented throughout plaintiffs medical records- that plaintiffs condition has been a

     continuous occurrence, and there was more than likely a pinched nerve in plaintiffs back.

     Further, it was evident through P.T. STEVENS findings that there was damage to either -or-

     both plaintiff's spinal cord, or nerves ... Not only was the plaintiff forced to use in a manner that

     caused him great pain, and possible further damage, but was then subjected to additional pains

     and hardships by being forced to use crutches while enduring a serious back injury ( at times,

     for distances well over the length of multiply football fields). Thus, adversely causing


CIVIL RIGHTS COMPLAINT(§ 1983)                                                              41
         Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 42 of 81


     unnecessary and wanton damage.

  102.      09-29-2017, plaintiff spoke with Sgt. Brown outside the chow-hall on complex-2 before

     breakfast. Plaintiff sought her assistance in helping him too obtain a temporary wheelchair to

     enable him to make it to his mental health/B.H.S "call-out" to meet with his counselor (Mrs.

     Jennings) for their monthly appointment- be that B.H.S (Behavioral Health Services) was Very

     far away from where plaintiff was housed. Plaintiff was instructed by Sgt. Brown to go and eat

     breakfast while she would "make a few calls and look into it". Upon exiting the chow-hall

     plaintiff was summoned over by Sgt. Brown, where she informed him that her attempt at aid

     didn't go as planned. She informed plaintiff that her call to medical was negated, then stated to

     plaintiff that, "they told me that I am not allowed to help you" . She then relayed to plaintiff that

     she had been directed to tell him to "fill out a M.U.R.F" (Medical Request Form-see too as-

     ICF). Sgt. Brown then suggested that plaintiff ask his unit officer to call and just have is mental

     appointment canceled, so he wouldn't get into trouble for not showing. Either that, or suffer the

     pain of the laborious journey to B.H.S ... Under duress, plaintiff opt to cancel his much needed

     appointment (especially given the circumstances), which was rescheduled to a later date.

  103.      09-29-2017, plaintiff submitted an ICF addressed to M.S.M (Medical Services Manager)

     A. Hughes, in regard to the additional daily physical pain and hardships he was enduring ever

     since the erroneous repossession of his walker (among a number of things). Plaintiff requested

     that a walker or wheelchair be re-prescribed. The ICF was intercepted by John/Jane Doe, and

     sent back to plaintiff's with an adverse response that, "chart review with Dr. Gulick is

     scheduled".

  104.       10-01-2017, plaintiff was stopped outside the complex-2 chow-hall by Lieutenant J.

     Beaumont, because as he stated, "I can see the pain on your face (from struggling while trying


CIVIL RIGHTS COMPLAINT (§1983)                                                             42
         Case 2:19-cv-01081-MC        Document 3       Filed 07/12/19      Page 43 of 81


     to walk using the crutches), and you seem too be moving with extreme difficulty. Do you need a

     wheelchair, and wheelchair pusher?" Plaintiff then stated to Lt. Beaumont that indeed, he was in

     serious need of mobile-assistance, and then quickly and concisely depicted the course of him

     receiving inadequate medical treatment up until that point (listing everything pertaining to

     plaintiffs ongoing and diminishing back-injury; Medical Health Services lack of reverence to

     the matter, and the perpetuation of his precarious condition by such. Lt. Beaumont stated to

     plaintiff that, "rules prohibit me from intervening with medical decisions.", otherwise he would

     help. He then suggested that plaintiff continue too remain diligent in obtaining reverence and

     remedy fore his condition.

  105.       10-03-2017, plaintiff was stopped in the corridor headed to chow by Lt. Paynter, while

     on his way to breakfast. Lt. Paynter inquired after the standings of plaintiffs quest toward

     adequate medical treatment for his serious medical needs . Plaintiff quickly and concisely

     explained. Lt. Paynter explained that he had learned of plaintiffs "unstable condition" from Lt.

     Ponce the day prior (10-02-2017), and would again re-adjourn and confer upon the matter with

     him at greater lengths. As Lt. Paynter stated to plaintiffs, this was to see what possible course(s)

     of action may have been taken to better aid the plaintiff toward medical remedy for his unstable

     condition.

  106.       10-05-2017, plaintiff was seen by GULICK, who stated to plaintiff that it was no longer

     necessary for him to be seen by Physical Therapist STEVENS since his prescribed exercises

     were not working. GULICK then stated to plaintiff that it would be more objective for him too

     be seen by a chiropractor, " ... but that'll never happen. Because it's much too expensive, and my

     boss would never be willing to pay for it. .. but.. .you could always pay for it out of (your own)

     pocket" (emphasis omitted). GULICK then explained to plaintiff that," the only other



CIVIL RIGHTS COMPLAINT (§1983)                                                             43
         Case 2:19-cv-01081-MC           Document 3        Filed 07/12/19      Page 44 of 81


     alternative is an epidural-injection. But I don't think you're ready for that just yet. .. your

     symptoms don't really show signs that it would benefit you at this point.

  107.       In regard to prescribing plaintiff pain-management medication, GULICK then stated to

     plaintiff, " ... with what we can't tell from your symptoms, I can't reasonably justify giving you

     any type of pain-meds or narcotics. My boss wouldn't allow it. .. now, in some special cases, I

     could get away with it. .. but not in yours." GULICK's consolation recommendation was to up

     plaintiffs dose of Cymbolta (a psychological/ mood stabilizer, sometimes prescribed as a "pain-

     blocker") (a med that plaintiff has repeatedly reported does not work for him) . GULICK denied

     plaintiff request that his use of a walker be reinstated. The base of GULICK's logic was that, "if

     I were to give you anything other than the crutches, I'd have too stick you back in the

     infirmary... so you're gonna have to learn to function with the crutches, or back (to the infirmary)

     you go .. ."

  108.        10-06-2017, plaintiff was called to the central medical center for an unscheduled visit.

     At this time plaintiff had no proper form of mobility or transportation- be that his walker had

     been repossessed an approximate week prior, and exchanged for the crutches.

  109.        From the unit in witch plaintiff was housed, to the central medical center, is

     approximately 300-yards (600-yards round trip). Plaintiff surmised that the unscheduled call-

     out was to return the walker, which would be unnecessary given the fact it had already been

     returned. He expressed this to the unit officer on duty at the time, and that the redundancy of

     such a trip would do nothing more than cause him further pain and strain. Plaintiff requested

     that the officer call back medical to verify the call-out's necessity. His request was obliged while

     he stood watch, and the officer assured him that medical personnel did indeed need to see him,

     but could/would not provide a reason as to why.


CIVIL RIGHTS COMPLAINT(§ 1983)                                                                44
            Case 2:19-cv-01081-MC           Document 3           Filed 07/12/19   Page 45 of 81


  110.          Ultimately, this was not the case. Plaintiff was forced to precariously labor in pain to the

     medical center, and back, for no other reason than to be questioned about a walker that had been

     taken from him a week prior.


  111.          After over a year-pus of persistent requests fore adequate medical treatment, and pleas

     that he be provided with an M.R.I (and after at least (3) three denials from the T.L.C

     Committee), plaintiffs M.R.I referral was finally approved by the T.L.C Committee on October

         11 th 2017 (over 17-months after his initial injury).

  112.          10-24-2017, grievance No. SRCI_2017 _ l O_ 094 was filed by plaintiff against GULICK-

     et al., regarding the matter of his only means ofreasonable mobility being taken and

     discontinued without first evaluating plaintiffs capability of function with it. Plaintiff too

     challenged SRCI/ODOC/medical services' policy and procedures (or lack thereof) for dealing

     with such issues, but received no true reverence and in the end, too no avail. A Grievance

     Response form was received by plaintiff on 12-01-2017, but dated November 15 th 2017, the

     response, in gist, was mere placation and deviation from the merits of the matter presented. The

     overview of the response is that it was plaintiffs use of the walker in an "unsafe manner",

     "using the walker as a glider" and in the manner of a skateboard" that caused the walker to be

     discontinued. What the response referred to, is the fact that plaintiffs nerve would further pinch

     in his lower-back (L-5/S-l) every time he applied any amount of pressure down on his left foot,

     and would cause shooting pains/ pins-&-needles/weakness/etc. throughout his lower-

         extremities. So to abate the ongoing occurrences, plaintiff would place his left knee on the

         seated portion of the walker (in a stable manner) , brace himself securely and firmly (with arms

     and shoulders locked, supporting most of his weight), then propel himself forward toward his

     desired destination. Be that plaintiff should have been prescribed a wheelchair long before this


CIVIL RIGHTS COMPLAINT(§ 1983)                                                               45
            Case 2:19-cv-01081-MC                Document 3          Filed 07/12/19         Page 46 of 81


         issue arouse, this manner of use with the walker was the safest, least painful, least damaging

         why in which the plaintiff could move about give the chosen equipment GULICK/medical was

         willing to provide.

    113.          11-05-2017, grievance No. SRCI_2017_11_016 was filed by plaintiff against Officer

         Mc'Nitt- et al. , in regard to the numerous occasions Mc'Nitt harassed and punished both

         plaintiff and his assigned helper (at the time) for "moving too slow" to and fro the chow-hall.

         Plaintiffs condition and lack of ability of normal mobility and function was well known to

         Mc'Nitt as well as the vast majority of his coworkers working both complex-2 and 3, by the

         simple fact that plaintiff had been been very vocal to many security officers as well as many

         officers of medical personnel about his precarious medical condition. On several occasions

         Mc'Nitt received verbally reprieve for his interference and attempts to wantonly force plaintiff

         to move quickly and in an unsafe manner which would evidently jeopardy his unstable

         condition. These reprieves were administered by Sgt. Whittley (additional reprieve and

         directives too allow plaintiff additional time to-and-fro meals was ordered by both Lt. Ponce

         and Lt. Paynter- but directives negated by both c/o Sheppard and Clo Mc'Nitt), the same

         Sargent that refused to sign off on any of the numerous Disciplinary Write-ups/"D.R.'s" Mc'Nitt

         submitted seeking formal punishment fore both plaintiff and his helper. To circumvent Sgt.

         Whittley's authority and reprieve, Mc'Nitt waited until Sgt. Whittley's day off (11-05-2017) to

         pursue exerting further harassment and punishment onto plaintiff and his helper. Plaintiffs

         grievances received no reverence and was denied. Thereby the denial , no subsequent levels of

         grievance appeals were required by the plaintiff, though lacking that knowledge at the time, a

         level-1 grievance was filed. 2


2   Officer Mc'Nitt intentionally denied plaintiffs access to medical care, as well as intently interfered with plaintiff's
    treatment. See Gregg vs . Georgia, Supra, at 182-183, 49 Led. 859, 96 S. Ct. 2909, prescribed by the 8'h Amendment.

CIVIL RIGHTS COMPLAINT (§1983)                                                                                46
             Case 2:19-cv-01081-MC               Document 3         Filed 07/12/19         Page 47 of 81


    114.          11-05-2017, grievance No. SRCI_2017_11_012 was filed by plaintiff against Officer

        Sheppard- et al. , in regard to Sheppard's ongoing and continual, and intentional interference of

        plaintiffs prescribed treatment. On numerous occasions, Sheppard harassed and punished both

        plaintiff and his assigned helper (at the time) for "moving too slow" to and fro the chow-hall.

        Plaintiffs condition and lack of ability of normal mobility and function was well known to

        Sheppard as well as the vast majority of his coworkers working both complex-2 and 3, by the

        simple fact that plaintiff had been been very vocal to many security officers as well as many

        officers of medical personnel about his precarious medical condition. On several occasions

        Sheppard received verbally reprieve for his interference and attempts to wantonly force plaintiff

        to move quickly and in an unsafe manner which would evidently jeopardy his unstable

        condition. These reprieves were administered by Sgt. Whittley, the same Sargent that refused to

        sign off on any of the numerous Disciplinary Write-ups/"D.R.'s" Sheppard submitted seeking

        formal punishment fore both plaintiff and his helper. To circumvent Sgt. Whittley's authority

        and reprieve, Sheppard waited until Sgt. (Mr.) Whittley's day off (11-05-2017) to pursue

        exerting further harassment and punishment onto plaintiff and his helper. Plaintiffs grievances

        received no reverence and was denied. Thereby the denial, no subsequent levels of grievance

        were required by the plaintiff, though lacking that knowledge at the time, a level-1 grievance

        was filed. 3

    115.          11-16-2017, plaintiff submitted an ICF addressed to GULICK, regarding the matter of

        rectifying and resolving the erroneous and arbitrary punishment which had been placed upon

        the plaintiff, for being physically incapable at the time of and conforming with the standard

           amount of time allotted to inmates for meals (including time took too make it to-and-fro chow-


3 Officer Shepard intentionally denied plaintiffs access to medical care, as well as intently interfered with plaintiff's
  treatment. See Gregg vs. Georgia, Supra, at 182-183, 49 Led. 859, 96 S. Ct. 2909, prescribed by the 8' h Amendment.

CIVIL RIGHTS COMPLAINT(§ 1983)                                                                              47
         Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 48 of 81


     hall). This issue had been addressed prior by both Lt. Paynter and Lt. Ponce, who advocated on

     behalf of the plaintiff to allot him additional time. Be that it is said "security officers" only have

     limited authority in regard to medical issues, Lt. Paynter and Lt. Ponce advised plaintiff too

     contact medical requesting for additional time for meals. Plaintiff did as advised, but only too

     receive indifference from medical personnel. Plaintiffs inquire was met with a vague reply,

     which redirected him back to "speak with security" .


  116.       12-12-2017, plaintiffs M.R.I was conducted. The examination was executed by a Mr.

     John Gambino, and conducted at the IMAGING CENTER OF IDAHO in Caldwell Idaho. The

     test results of plaintiffs M.R.I concluded that there was a spinal disc bulging at the L4-L5 reign,

     which was causing crowding at the LS nerve root. Severe bilateral stenosis at the L5-S 1 was

     found , along with disc protrusion, and narrowing of the nerval canal (this was plaintiff

     surmised, pinched-nerve and herniated-disc, and had been expressing to medical (et al.) for well

     over a year, at this point. Too, this was as Physical Therapist Stevens found to be the likely issue

     months earlier.)


  117.       12-15-2017, plaintiff was called in to see KOLTES at an unscheduled appointment. They

     conversed briefly on the findings of plaintiffs M .R.I. KOLTES stated to plaintiff that his results

     "are and should be of great concern." KOLTES then stated that she conveyed to the Deputy

     Medical Director (Dr. C. DiGiulio,M.D.) that it was "imperative" plaintiff see a neurologist

     forthwith, rather than wait any longer than he already had. KOLTES stated to plaintiff that she

     and DiGiulio had had a rather lengthy conversation earlier that same morning. KOLTES stated

     to plaintiff was skeptical toward her professional opinion of what the next course of action

     should be, and failed to acquiesce her recommendation of consultation with a neurologist.

     KOLTES stated to the plaintiff, " he (DiGiulio) advised me that a simple cortisone-shot would



CIVIL RIGHTS COMPLAINT(§ 1983)                                                              48
         Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19     Page 49 of 81


     be a much more reasonable option, and way less expensive." KOLTES then stated to plaintiff

     that she too requested that his pain medication (CYMBALTA) be switched back ( to

     GABAPENTON/NEURONTIN), due to the fact plaintiff had frequently reported the Cymbalta

     did not work fore him. Dr. DiGiulio denied her request. KOLTES stated that the reasoning for

     the denial was that, " O.D.O.C does not have to provide any pain-medication that an outside

     Physician prescribes, and at this time we're (O.D.O.C) is moving away from (providing)

     Neurontin .... they (O.D.O.C) don't like prescribing it."

  118.       01-28-2018 , a second grievance (No. SRCI_2018_01_163) was filed by plaintiff against

     officer (Mr.) Mc'Nitt- et al. This was in regard to Mc'Nitt's ongoing/continual and intentional

     interference of plaintiffs prescribed treatment, by Mc'Nitt denying plaintiff all his morning

     medications, including plaintiffs critical pain-medication. When plaintiff expressed to Mc'Nitt

     the impassiveness of the pain-med to aid in his daily function, McNitt then stated, "that's none

     of my concern. It's your responsibility to make it to med-line on time". Traditionally, Mc'Nitt

     would tell inmates to "go eat" or "I didn't call your unit (for med-line) yet" if they they try to

     get in med-line before eating, unless he tells them otherwise. but on this occasion, Mc'Nitt

     failed to direct the plaintiff into med-line, or that it was close to the time the medication window

     would be closing. When plaintiff exited the chow-hall, the med-window was closed, but the

     "med-window-nurse" was still in the med-room, and McNitt still would not allow the plaintiff

     to take his medications (plaintiffs helper at the time, (Muraya Nash SID#2154 779 was present

     all the while) .

  119.       01-31-2018, after plaintiff was punished for having a wheelchair on the yard, he

     submitted a medical ICF addressed to KOLTES , requesting that he be issued his own personal

     wheelchair so that he be provided his rightful liberty of attending outside recreation- without



CIVIL RIGHTS COMPLAINT (§1983)                                                             49
         Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 50 of 81


     harassment, discrimination, or fear of unjust punishment. Plaintiff was told by Sgt. Whittle to,

     "take it-up with medical." As where, with regard to the same matter, the ICF from medical

     returned to plaintiff directed him to take it up with Security- for, it was stated that the

     wheelchair being on the yard "is up to security" (adverse deviation). This issue was never

     resolved. For fear of punishment, plaintiff did not attend yard/ outside recreation unti 1 months

     later, once he was moved from complex-2, to complex-3.

  120.       02-13-208, plaintiff submitted an ICF to medical stating that his pain-medication

     (CYMBALTA) was not working. Plaintiff was then scheduled to see the sick-call nurse about a

     week later. But as plaintiff recalls, nothing was to ever come of that medical visit with the sick-

     all nurse .

  121.       02-26-2018, plaintiff was led out of his cell by officer F. Bunn to speak with B.H.S

     (Behavioral Health Services) personnel (Mrs. Marines/et al.). She had documents she wanted

     plaintiff to sign. When plaintiff inquired about what the documents were pertaining, she simply

     stated that they were "just a form saying you are receiving your medication from us". Plaintiff

     that he had never in the past been obligate to sign any such forms in the entire time he had been

     at S.R.C.I facility (5-6 yrs.). Mrs. Marines then attempted to reassure plaintiff be stating, "it's

     just a formality, all inmates have to sign these when they're prescribed new medications ... "

     Knowing that this statement was erroneous, plaintiff stated to he that her statement was not true.

     Now very apprehensive, plaintiff read the entire form (while Mrs. Marines continued an attempt

     at distracting and appease plaintiff, by explaining why the signing of the form was necessary).

     Plaintiff experienced vexation after coming to find out that the form was none other than a

     release form absolving O.O.O.C of liability, in the case plaintiff might happen to die from one

     of the medication's many side effects, or the medication itself. Plaintiff refused to sign the form,



CIVIL RIGHTS COMPLAINT (§1983)                                                              50
         Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 51 of 81


     politely thanked her for her time, and apologized for any inconvenience that may of been

     caused. After that day plaintiff evidently never took this medication again. Th medication is

     called "LAMICTAL".

  122.      04-04-2018 (nearly two months after last request for new pain-medication), plaintiff was

     yet too receive any reverence for his numerous assertions of suffering in perpetual pain, and in

     need of new pain medication, due to the fact his current "pain-med" (CYMBALTA) was not

     working. Plaintiffs only option was to submit another medical ICF. Shortly after the submission

     of this ICF, plaintiff received notice that he was scheduled to be seen by a medical provider.

     Nothing became of this scheduled appointment. At most, the plaintiffs current dosage might

     have been raised (CYMBALTA,the same pain-med reported by plaintiff not to have worked).

  123.      04-16-2018, plaintiff meet with Dr. LITTLE at a pre-operative appointment scheduled

     outside the O.D.O.C facility. At that time Dr. LITTLE explained the procedure plaintiff would

     under-go. Dr. LITTLE then assured plaintiff that post-op, he would be provided a "detailed

     After Care Plan that would need to be followed to the letter to maximize (plaintiffs) chances of

     a full recovery". Dr. LITTLE also stated to plaintiff that if the first surgery so happen "not too

     take", for whatever reason, or the disc re-herniated, then he would repeat the surgery a second

     time. If the second surgery did not work, then he would need to fuse plaintiffs spine.

  124.      04-09-2018, plaintiff meet with KOLTES for a brief Q&A about what was said at

     plaintiffs 4/6/18 appointment with Dr. LITTLE. Plaintiff explained to her as best he could, in

     layman's. Plaintiffs "pain medication (NORTRIPYLINE) was switched from a night-med to

     morning-med. When asked how he liked the medication, plaintiff explained that he did not

     particularly care for it, because it had no noticeable effect. Since the subject had arisen, plaintiff

     queried further, by questioning KOLTES about the possibility of the medication being a


CIVIL RIGHTS COMPLAINT(§ 1983)                                                              51
            Case 2:19-cv-01081-MC               Document 3          Filed 07/12/19        Page 52 of 81


        placebo. KOLTES assured him that it was not (though this did nothing to ease plaintiffs doubt).

    125.         04-18-2018, plaintiffs back surgery was finally approved by O.D.O.C/ T.L.C Committee

         (nearly 2 yrs./ approximately 22 months after plaintiff initiated complaints of back injury). The

         surgery was set to commence June 2l't 2018.

    126.         05-22-2018 , plaintiff submitted another medical ICF asserting that he was in great pain,

         and that his pain-medication was still not working (due to security risks at this time plaintiff

         was not aware of his scheduled surgery date). The response came shortly thereafter, stating that

         he was scheduled for a "chart review", and that his surgery would be soon.

    127.         06-21-2018, plaintiffs back surgery was proceeded. The surgical procedure was: Left L-

         5/S-1 HEMILAMINECTOMY and MICRODISKECTOMY. 4 The surgery was without event,

         and resulted in no complication- as stated in Dr. Little's report. Plaintiff was hospitalized for

         two days for recovery and further observation, then discharged on 06-22-2018 (with explicit

         patient instructions on "post-op care"). A plethora of prescriptions and recommendations were

         ordered by the plaintiffs Neurosurgeon Dr. Kenneth Little "Dr. LITTLE", being (discharge

         orders/medications prescribed 6/22/18@3: l 5pm) :

    •    CYCLOBENZAPRINE (Flexeril)_l0mg. Every 4hrs. (this was changed without surgeon or

         doctor authorization by O.D.O.C/S.R.C.I nurse on 6/25/18- signed and dated).


    •    HYDROCODONE (Narco)_l0-325mg. every 4hrs. (this was changed without surgeon or

         doctor authorization by O.D.O.C/S.R.C.I nurse on or about 6/22/18 or 6/25/18 -signed and

         dated). Further, this med was only provided to the plaintiff, irregularly, 3-times a day (not four,

         as ordered by plaintiff's surgeon. The last dose of the day would be at either 7pm-or-9pm., first

4   A 2-inch incision was made in plaintiffs lower-back. The inferior portion of the L-5 disc was removed using a drill. The
    S-1 nerve root was pull ed out of the way, portions of the herniated disc were cut away. Large portions of the disc
    herniation were reduced into the disc space, and removed using a grabber.


CIVIL RIGHTS COMPLAINT (§1983)                                                                             52
            Case 2:19-cv-01081-MC               Document 3          Filed 07/12/19         Page 53 of 81


        dose of the day would be at approximately 7am. Which would leave a 10-to-12 hour time frame

        plaintiff was forced to suffer without any pain management medication.)


    •   GABAPENTIN (Neurontin)_900mg. twice daily (this pain-medication which was reported to

        work well for plaintiff (prior to surgery), was never provided to plaintiff by O.D.O.C/medical

        personnel as ordered post-op by surgeon.


        LIDOCAINE (Lidomerm) 5% "place I-patch onto the skin dail y. Remove and discard patch

        within 12-hours or as directed by MO, starting fri. 6/22/2018 , until Sun. 7/22/2018, print" . (Be

        that the extreme level of pain plaintiff was suffering post-surgery, this Lidocaine patch would

        have been his saving grace (as it was during his time spent in the hospital, post-operative. On

        the contrary, plaintiff was forced to suffer for approximately 30-days (from 6/22/18-to7/22/18),

        in a significant amount of additional and unnecessary pain, which could and should have been

        avoided, by simply adhering to Dr. LITTLE's post-operative orders.


    •    Pt. Physical therapy ordered as part of rehabilitation. 5


    •   Further orders for "Physical Medicine and Rehab" by Mrs. Amber Dysart, Q.T. (Occupational

        Therapist), (a part branch of Dr. LITTLE's post-operative team) :


          l." (patient) "Pt." needs assist to boost to stand from low surfaces";

          2." O.T. Recommends Pt. Have access to soak-aid";


          3."long handled shoe horn"


          4." elevated toilet seat w/arm rest or grab bar...when returned to facility"


          5." ... may need a bag or basket tied to front (of walker) to allow Pt. To carry own water cup -or

5 Plaintiff consulted with P.T. Stevens once post-op. No physical therapy administered to Pt. , leave the irregular use of the
  unstable and
poor functioning bi-pod peddled apparatus .

CIVIL RIGHTS COMPLAINT(§ 1983)                                                                               53
             Case 2:19-cv-01081-MC                   Document 3             Filed 07/12/19             Page 54 of 81


              have assigned helper do so for Pt. As facility rules may dictate" (a helper was provided for

              plaintiff, though only to push his wheelchair and cany his food tray at meal times). 6

  129.          06-23-2018, plaintiff's dis charged from hospital. Pain med changed without first

     consulting surgeon, or evaluating plaintiff's condition.

  130.          06-26-2018 , plaintiff's submitted ICF to the "medical prescriber" to get his pain-med re-

     instated, be that he was informed at the med-window that his pain-medications would be

     discontinued on 6/28/18 -not even a week following his surgery and discharge from the

     hospital. Plaintiff's pain-meds were reissued for an additional 7-days.


  131.          07-07-18, plaintiff submitted a ICF to medical asserting the new development that his

     "big toe on (his) left foot has been numb for about the past 3-to-4 days". Plaintiff was told it

     would be "addressed" later on that evening, when he arrived to to his scheduled call-out for his

     daily (incision site) dressing change. The issue was never addressed. When plaintiff broached

     the matter later that evening, the nurse stated that, "I have no idea what to tell you ... sometimes

     weird things happen after surgery." plaintiff feels this response was not reasonable, nor an

     adequate form of treatment. Therefore, addition remedy was sought, though received no

     reverence from O.D.O.C/ medical personnel. Plaintiff continues suffer from lose of feeling in

     his big-toe.

  132.          07-07-2018 , plaintiff submitted an ICF to medical expressing some of the adverse

     effects he was experiencing from withdrawal from the narcotic ("NARCO") which had been

     prescribed him post-op. Plaintiff had been cut off the medication without winning, or " cold-

     turkey" . This caused the plaintiff to experience; hot flashes/cold flashes, blurry vision,
         6    Pri son ph ysician(s) refu sed to administer or pro vide necessary post-operati ve; assistance, medical devices. medications,
              as well as proper and ad equate physical the rapy. By that, and in essence, rend ering pl aintiffs back surgery moot. by
              requirin g plainti ff to prefo rm dail y tas ks directed by surgeon to avo id. Such as: putting on socks and shoes, makin g hi s
              bed, etc. ( other tas ks which necessitate bending-lifting-and twi sting), despite co ntrary instructions fr om the
              Neurosurgeon too avoid what he calls ''B.L.T" (bending-lifting-and twi sting).


CIVIL RIGHTS COMPLAINT(§ 1983)                                                                                            54
            Case 2:19-cv-01081-MC                Document 3            Filed 07/12/19     Page 55 of 81


         dizziness, "the shakes", nausea, etc. These symptoms, coupled with the residual pains from a

         resent back surgery, caused plaintiff to endure and suffer in unbearable amount of pain, and an

         ineffable state of precarious despondency.

     133.         07-17-2018, plaintiff submitted an ICF to KOLTES inquiring about a number of things

         ordered fore plaintiff by Dr. LITTLE, which had not been provided to him post-op. This ICF

         stated that among may things, he had yet to be provided with; Gabapentin, "live-in-helper",

         "sock aid", or "long handled shoehorn". There was only one issue addressed, which was

         through an erroneous statement claiming that she (KOLTES) spoke with Dr. LITTLE the day

         plaintiff was discharged fro the hospital 7, and that he stated to her that "he would not prescribe

         someone Gabapentin ifwe (O.D.O.C/medical) did not already have you (plaintiff) on it.

     134.         07-17-2018, plaintiff received a "Test Results Communication (form)" from KOLTES.

         Written on it was a statement claiming that (in essence), Dr. LITTLE had prescribed the pain-

         med GABAPENTIN/ NEUROTIN to the plaintiff, post-op, by accident. KOLTES went on too

         state that she spoke with Dr. LITTLE (via, calling him after hours), and he assured her that he

         would prescribe that particular medication if the patient was not already on it prior to surgery. 8

         plaintiff was prescribed this medication post-operative, which is why Dr. LITTLE reordered it.

         It is O.D.O.C/KOLTES/GULICK et al. Whom wished plaintiff not to be prescribed the the non-

         narcotic medication (for reasons unknown to plaintiff).

     135.         07-11-2018, Dr. LITTLE re-ordered and prescribed plaintiff the pain-medication


7   06-22-2018, plaintiff was discharged from the hospital, post-op.

8   Plaintiffs O.D.O.C medical records (pre-op) show that plaintiff had been prescribed the medication initially at
    Multnomah County Detention Center Jail in 2017, throughout his intake process into O.D.O.C at Coffee Creek, and all
    the way up until he was transported back to S.R.C.I, where he was then taken off the non-narcotic (reported by plaintiff
    to work well for him, in contrast to other pain-meds provided, or available to him) by either or KOLTES/GULICK . This
    was without prior notice to plaintiff, provocation, or without just cause.



CIVIL RIGHTS COMPLAINT(§ 1983)                                                                             55
             Case 2:19-cv-01081-MC              Document 3         Filed 07/12/19        Page 56 of 81


         (GABAPENTIN), for the second time, after Dr. LITTLE and plaintiff conferred about what

        plaintiffs recovery plan would look like. Plaintiff met with Dr. LITTLE in office at an outside

         (of S.R.C.I/O.D.O.C facility) scheduled appointment, for a routine post-operative evaluation. At

        this meeting plaintiff explained the situation of S.R.C.I medical personnel's

         (KOLTES/GULICK/TLC Committee) blatant denial of his prescribed medication

         (GABAPENTIN). On the contrary to the reasoning for denial given to plaintiff by KOLTES , Dr.

         LITTLE assured plaintiff that he did not see a problem with providing this medication for the

         plaintiff post-op, especially sense it is known to have worked well for the plaintiff in the past,

         and it is not classified as a narcotic. Given this professional opinion, Dr. LITTLE's conclusion

         at the end of their meeting was too re-write an order for plaintiff to be provided the

         GABAPENTIN. At the very least, plaintiff was to receive the pain-med for four weeks from the

         date of this visit ("Gabapentin 600mg.-Po-TlD-until flu (with) me, f/u with me in ~ 4weeks

         -which is from 07/l l/18-to-08-11-2018). 9 Once again plaintiff was, without adequate

         reasoning, denied the pain-medication once he returned back to S.R.C.I.

     136.        07-20-2018, plaintiff submitted another ICF to medical regarding the blatant denial and

         lack of reverence in heeding plaintiffs neurosurgeon's order, and recommendations of what

         plaintiffs treatment plan should entail. Too, it addressed plaintiffs feeling that there was a gross

         amount of deliberate indifference to plaintiffs serious medical needs being exerted on the

         behalves ofKOLTES, GULICK, and or the TLC Committee. And that they were knowingly and

         willing allowing plaintiff to suffer in umeasonable amount extreme and unnecessary pain (or, "a

         wanton infliction of pain").

     137.        Defendant's (KOLTES/GULICK) response was too shift blame on the TLC Committee,


9   See Dr. Little's "Authorization Summary" and " Provider's returning Information" dated 07111-2018.

CIVIL RIGHTS COMPLAINT(§ 1983)                                                                           56
             Case 2:19-cv-01081-MC                 Document 3           Filed 07/12/19         Page 57 of 81


        stating, "TLC also denied Gabapentin, specialist's orders are only suggestions or

        recommendations, but do not necessitate O.D.O .C following. " 10


    138.          08-08-2028, plaintiff submitted a ICF to medical asserting that he felt a 'pop' in his back

        one evening while struggling to take his socks off (without sock-aid, as was also recommended

        by surgeon Little's recovery/rehab team). This incident caused plaintiff to be in an extreme

        amount of pain the next morning, upon waking. This also caused plaintiff lose of a significant

        amount of not only physical function, but range of motion and overall mobility as well. The

        majority of recovery made by plaintiff sense his surgery, had all but entirely regressed back to

        his original level of in-capacity. When finally seen at " sick call" a few days later, plaintiff was

        told he had a " up-coming appointment with Dr. Little". No treatment was provided for plaintiff

        at that time.


    139.          08-15-2018 , plaintiff was again seen by Dr. LITTLE in his office, at an outside

        scheduled appointment. Plaintiff explained to Dr. LITTLE that medical personnel (O .D.O.C/

        KOLTES / GULICK/ TLC Committee) again denied, and without reason given, refused to

         provided him with the pain-medication prescribed by Dr. LITTLE on their last visit.


    140.          08-15-2018, plaintiff was seen by Dr. LITTLE in his office, at a scheduled appointment.

         Plaintiff explained to Dr. LITTLE how O.D.O.C/Medical Services refused to provide the post-

         operative medications that he (Little) prescribed -for reasons unexplained to plaintiff at that

         time- ordered for plaintiff on there last visit, a month prior. At that time, Dr. LITTLE opt for

         another course of action, being: Therapeutic Back Therapy/ "Pressure-point-Therapy" . Dr.

         LITTLE wrote an order for plaintiff to be allowed the use of a little blue racket/hand ball, to lie



IO This statement is contrary to what is said to have resulted in supporting a finding of deliberate indifference in Martinez
   vs. Man cusi, 443 F 2d 92 J (" ... prison physician refused to admin ister the prescribed pain killer...despite instructions of
   surgeon ."

CIVIL RIGHTS COMPLAINT (§1983)                                                                                    57
            Case 2:19-cv-01081-MC               Document 3         Filed 07/12/19        Page 58 of 81


        on and apply pressure at different points along plaintiffs spine. Though these little blue balls are

        available to all inmates that using the gym at S.R.C.I, and sold to many other inmates

        throughout most other O.D.O.C facilities, plaintiffs was again denied this form of Physical

        Therapy prescribed by a back surgeon (plaintiffs). This order was denied by both KOLTES and

        the T.L.C Committee (with on reasoning as to why, given to plaintiff when he asked).

    141.         At the same appointment enumerated above (in #140), plaintiff was too prescribed a

        muscle relaxer called "FLEXERIL" to help abate plaintiffs continuous muscle spasms (" 10mg.

        Daily for the next 4-weeks, then DIC", from 08/15/20l8-to-09/15/2018). Again, this

        medication was not provided by O.D.O.C/ medical Services/ et al. The T.L.C Committee/

        KOLTES/et al. refused to administer this much need medication to plaintiff, thereby adversely

        exacerbating the matter. It was well known to the defendants that plaintiff was experiencing an

        extreme amount of physical pain and mental/ emotional stress. Be that what it may, defendants

        cognitively chose to exert deliberate indifference toward the plaintiff by wantonly allowing him

        to continue suffering, while taking no substantial steps toward providing an adequate level of

        care, in light of plaintifrs sever condition at that time. 11

    142.         08-20-2018, plaintiff submitted a ICF to KOLTES inquiring into the matter of his

        medication/ blue-ball which were not provided (as named in #41 & #43). Plaintiff wanted to

        know ifKOLTES/ T.L.C planned on obliging Dr. LITTLE'S recommendations/

        prescriptions/orders for the muscle relaxers, and the blue-ball for "pressure-point-therapy".

        Plaintiff was met with the familiar response of: "you've been scheduled for a chart review" (On

        08/22/2018 The T.L.C Committee met and took under view Dr. Little's orders for plaintiff. They

        officially denied the Neurosurgeon's orders for both the muscle relaxer and the blue-ball (this
11 See: "Authorization Summary/ Provider's Returning Information" orders sent by Dr. Little (with plaintiff) to medical
   services/Dr. Koltes/et al.



CIVIL RIGHTS COMPLAINT (§1983)                                                                           58
         Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19     Page 59 of 81


     was without just cause, or any cause otherwise stated). As a consolation to appease, The T.L.C

     Committee opt to approve one (arbitrary) consultation with Mr. STEVENS, P.T (O.D.O.C/

     S.R.C.I contracted Physical Therapist). Which ultimately resulted in no adequate treatment, just

     talking (simply conversing over what plaintiff was already doing to aid in his recovery, and

     reiteration of the symptoms giving rise to plaintiffs claims of issues, which were addressed with

     Dr. LITTLE).


  143.      09/26/2018, plaintiff submitted an ICF to medical. It stated that he had taken some •time

     since his last ICF to allow his body to heal, as directed by KOLTES. Though, it had been over

     3-months since his back-surgery, and he was still feeling an unreasonable amount of pain and

     residual effects, such as ; nerve pinching in his back, continuous muscle spasms, and he had yet

     too gain any feeling in his big toe on his left foot. Plaintiff than breached the topic of denial of

     the blue-ball and muscle relaxer, and questioned the motives of the T.L.C Committee and

     authority of substituting those order for a redundant and arbitrary one time consultation with

     with Mr. Stevens (P.T.). Plaintiff than explained to KOLTES that he felt that decision was

     unreasonable, in light that a perfectly fine treatment had already been formed by plaintiffs

     neurosurgeon, Dr. LITTLE. For O.D.O.C/Medical Services/T.L.C Committee to blatantly

     disregard the orders and recommendations of their longtime contracted back-specialist and

     neurosurgeon, and without stated reason, demonstrates an evident ulterior non-medical motive

     in denying plaintiffs surgeon's prescribed treatment. In the instance defendants were to rally on

     the assertion that this decision was objective and medical based, plaintiff is entitled to know the

     reasons for decisions made in regard to his medical condition -which plaintiff was never

     provided when inquired. Again, the response returned to plaintiff was, "you've been scheduled

     for a chart review".



CIVIL RIGHTS COMPLAINT(§ 1983)                                                             59
            Case 2:19-cv-01081-MC                Document 3          Filed 07/12/19         Page 60 of 81


    144.         10-10-2018, plaintiff sent a letter to the "Vise President of Accreditation Services

        Commission on Correctional Health Care" requesting to participate in a survey they were

        holding at S.R.C.I, were inmates would be allowed to provide "comments regarding the health

        services provided at this (S.R.C.i0 facilities. " plaintiff was never allowed to participate, though

        he submitted not one, but two letters to the Vice President 12 at: 1145 W. Diversey Pkwy.

        Chicago, IL 60614-1318, on 10/ 1018 and 10/14/18.


    145.          10-10-2018, plaintiff submitted an ICF to The T.L.C Committee regarding the denial of

        Dr. LITTLE's orders that plaintiff be provided hand-ball/muscle relaxer (which had also been

        recommended by P.T. Stevens by that time). It also included plaintiffs assertions that he felt it

        senseless to deny the order for the blue-ball , especially since inmates at other facilities

        throughout O.D.O.C have liberal access to them, and in some facilities are even allowed to buy

        them off commissary/canteen. No reply ever came from The T.L.C Committee, though

        plaintiffs ICF was intercepted by KOLTES, who stated "you have an appt. w/me on 10/22/18.

        TLC denied your request, but after I see you, I can present again@ T.L.C as needed. The bike

        is recommended and we do not write (orders/prescriptions) for bike (use) in gym or for gym

        (access)".

    146.          10,22-2018, close to a month later, plaintiff was finally called in for a visit to speak with

        KOLTES. Nothing of any great significant in regard to the condition of plaintiffs back was

        discussed at that time. KOLTES chose to stick to the topic of plaintiffs Tonsillectomy, and

        recovery thereof, he had underwent a few days prior. Be that plaintiff expressed extreme

        suffering and excruciating pain from the double Tonsillectomy procedure 13 preformed, coupled

12 at: 1145 W. Diversey Pkwy. Chicago, 11. 60614-1318

13 Plaintiffs cauterized tonsil abscessed , then erupted, causing plaintiff to choke on the continuous on-slot of blood until he
   was rushed to the hospital and a second procedure could be preformed, and the throat re-cauterized.

CIVIL RIGHTS COMPLAINT(§ 1983)                                                                                60
         Case 2:19-cv-01081-MC         Document 3        Filed 07/12/19     Page 61 of 81


     with the continuous pain from his back-injury, KOLTES acquiesced plaintiffs request for ice

     for consumption. But when the matter of plaintiffs back-issues/conditions were brought up by

     him, KOLTES refused to discuss the topic to any reasonable length -other than to ask plaintiff if

     he was doing the "physical therapy" exercises prescribed him (which was nothing more than

     what the plaintiff had already been doing prior to them being "prescribed" -stretches and

     pedaling the stationary bike in the gym, when able and allowed.).

  147.      On that after noon of 10-22-2018, upon returning from his visit with KOLTES , plaintiffs

     housing officer Mrs. Shepard (unit 3-E/cell-11 /bunk-B{bottom}) informed the plaintiff that he

     had to relinquish his extra mattress (which was ordered/prescribed to him by KOLTES too aid

     in his post-operative recovery). At no time during plaintiffs visit with KOLTES did she raise

     the issue of there being any discontinuing of this aid, but she did go over with him all renewals

     of other orders which were about too expire. KOLTES gave plaintiff no warning or inclination

     as to when or why this would happen. This is another display of O.D.O.C/ Medical Services

     wanton indifference to properly determine what the specific needs are for an individual

     inmate/patient so that adequate medical care and treatment may be provided. By

     KOLTES/Medical Services/ O.D.O.C/et al. Unreasonably withholding crucial instruments to aid

     and assist in the recovery of plaintiff, especially without first conferring with plaintiff -and or-

     evaluating his level of functionality, to gauge if it was reasonable or necessary to discontinue

     the prescribed mattress was in essence placing a deadline on the plaintiffs recovery. Allotting

     someone who has just undergone back-surgery a limited amount of time to recovery and heal is

     erroneous, and in contrast to the magnitude of this matter, was not providing the plaintiff

     adequate medical treatment.

  148.       10-22-2018, plaintiff was sent to "D.S.U" (Disciplinary Segregation Unit) for an



CIVIL RIGHTS COMPLAINT (§1983)                                                              61
             Case 2:19-cv-01081-MC             Document 3          Filed 07/12/19        Page 62 of 81


        medical unrelated circumstances. While there, plaintiff was obliged (infrequently)to use the

        "bike" (a 2-peddled,bi-pod apparatus) as his only means of physical therapy, Monday-Friday.

        Be that the bike was ill-functioning and often broken, it's subsequent use was rather sporadic.

        Regardless that fact, plaintiff ceased every opportunity afforded him to use the apparatus.

        Regardless the equipment's functionality at that time, or the level of pain and discomfort

        plaintiff might have been feeling that day, he would at least attempt to use the bike (even if just

        to get out of his cell). The one day plaintiff declined the use of the bike was on 11/12/2018 , and

        this was because the fact of him being in too much pain to think straight or move -due to the

        combined effects of back-pain, a tonsillectomy, and denial of his pain-medication. But at times,

        this resource was often not available due to; the failure to place plaintiffs name on the call-

        out's, officers not going to get plaintiff, cancellation of plaintiffs call-out's without his

        knowledge, and or other medical/security issues through the facility unknown to plaintiff. In

        addition, plaintiff was diligent in his efforts to assert that he desired the bike's use -being his

        only means of "physical therapy" that was or ever has been provided by O.D.O.C/ medical/ et

        al. '4


    149.         11-13-2018, plaintiff submitted an ICF to KOLTES/GULICK seeking to re-obtain his

        discontinued mattress. It stated that while being in D.S.U, where all the mattress lie on a

        concrete-slab, was having adverse effects on his back-injury, and the condition thereof. He also

        asserted that his symptoms seemed too be worsening. As in; an increase in pain in his lower

        back, waking up from sleep -caused by a feeling of pins & needles and pressure in his lower-

        extremities, tingling and numbness in his legs and feet, and muscle spasms for extended periods

14 On 11 / 12/ 18 plaintiff submitted an ICF informing them that he had not been allowed to use, or called down to use the
   bike in over a week. On 11/15/18 that ]CF was answered (which plaintiff received on 11/1'6/ l 8). the !CF stated an
   apology for their on mixing-up the call-out schedules with the wrong complex. On 11/16/18 plaintiff back on the regular
   schedule, and allowed to use the bike. Yet and still, the bike remained broken and ill-functioning because of missing
   baring in the crank (which is what plaintiffs came to find out at a later date) .

CIVIL RIGHTS COMPLAINT(§ 1983)                                                                           62
             Case 2:19-cv-01081-MC               Document 3          Filed 07/12/19         Page 63 of 81


        of time. All symptoms revolving around an evident nerve issue. Yet not heeded, and never

        addressed (with objected action) by medical. GULICK's written response to this issue was

        received by plaintiff on l l /15/18, which stated that "an extra mattress has no role in lower back

        (treatment)", and the fact of plaintiff being found in violation of having contraband (shiv) found

        in his mattress "makes it a bigger deal" for him (GULICK) being able to provide plaintiff with

        the medical aid of an extra mattress (this was quite the contrary to what had been stated to

        plaintiff after speaking with a Captain KYLE, regarding their (O.D.O.C) stance and policy on

        affording inmates an extra mattress after they have been found to of had contraband in them. 15

        Further, if it were so, as GULICK so stated to plaintiff -to be a 'big deal' , the plaintiff would

        have been placed on "dry cell status" (which is where the inmate is allowed basically noting in

        the cell -including; mattress, pillow, blanket, toilet paper, etc.) upon arriving in the assigned

        segregation cell, and allowed no mattress at all. GULICK is the only authority to claim

        plaintiffs infraction as a big enough deal, that it should warrant plaintiff's deprivation of a

        needed medical resource. Thereby, GULICK's conclusion to consciously make the medical

        decision -of not reordering the mattress, was not based on professional judgment, or derivative

        of a medical opinion. Through exercising the less efficacious form of treatment -deliberately

        disregarding plaintiff's claims -etc., and blatantly refusing to address the crux of plaintiff's

        serious medical need(s) ( continual nerve problems in plaintiff's back, and the adverse effects

        there of) , shows that the level of care being provided for plaintiff was unprofessional and was

        also based on non-medical elements.

    150.          11-20-2018, Plaintiff was escorted by an officer to a scheduled appointment to be seen

15 Captain Kyle stated," security doesn't really have anything to do with what what the doctor prescri bes, as far as an extra
   mattress, or extra pillow, or what have you ... that's on them (medicalO. We (security) don't really care one way or the
   other. I mean you already got caught and are serving you're time in seg. (segregation), right? (plaintiff affirmed) Well
   O.K. then you've been punished, and if you happen to have an other shiv in you're mattress, well find it, and you'll be
   right back down here in the " hole" (segregation).

CIVIL RIGHTS COMPLAINT(§ 1983)                                                                               63
            Case 2:19-cv-01081-MC              Document 3         Filed 07/12/19        Page 64 of 81


        by GULICK. This visit was in regard to ICF sent by plaintiff enumerating his post-operative

        complications. When plaintiff broached the topic of the discontinued mattress, GULICK averted

        the question all together, then rallied on blaming KOLTES for the circumstances. GULICK

        stated that, "some doctors have been going outside of protocol and procedure -that's why

        they're stopping inmates from having all sorts of stuff, like; mattress, pillows, braces, and a

        bunch of other stuff." GULICK then made an attempt at rationalizing that the plaintiffs overall

        condition (from conception) was "minor" in contrast to "other inmate's injuries", and that "you

        (plaintiff) don't have an serious medical condition, and never have ... " When plaintiff attempted

        to explain that his back injuries -and subsequent surgery- were indeed serious, and serious

        enough to warrant back-surgery, GULICK stated" well yeah, but that was just a minor surgery."

        Further, when GULICK went as far to claim that plaintiff never had "anything severe, lick

        Spinal-Stenosis", plaintiff then became highly in-itated and vexed. Plaintiff them assured

        GULICK that if he (GULICK) checked his "file" (medical record) it would show that on the

        contrary, he did indeed have both severe bilateral Steno sis and narrowing of the nerval-canal.

        At a literal lose of words, GULICK then paused -but quickly recovered, and stated " .. .yeah, but

        your Stenosis isn't that bad yet" (totally contradicting what he had just stated only moments

        prior). Plaintiff feeling as though no reverence for his concerns was being exerted GULICK,

        while being shutdown at every juncture (vexed and despondent), then leaned back in his

        wheelchair, looked up at the ceiling, and under his breath stated "Lord help me, this dudes' a

        clown ... " GULICK then became highly agitated and irate, yelling that the plaintiff had

        "disrespected" him, and to the officer "THAT'S A 'D.R.' (disciplinary write-up), THAT'S A

        'D.R! " 16 Plaintiff then politely asked the officer "can you please get me away from this clown,

        and out of his three ringed circus?" 9While plaintiff is in the wheelchair, his hands are cuffed in

16 At this time plaintiff remained completely composed, throughout Dr. Gulick's ranting-and-raving.

CIVIL RIGHTS COMPLAINT (§1983)                                                                        64
             Case 2:19-cv-01081-MC               Document 3          Filed 07/12/19         Page 65 of 81


        front of him and resting in his lap.) As officer Patino began pushing plaintiff out of the office,

        GULICK then stated to the plaintiffs back as he was wheeled out of the office, "oh yeah .. .I was

        gonna start a plan to address your stenosis, but since you call me a 'clown', now I'm not"

        (emphasis omitted). At this time, both officers Plioggio and his 'escorting partner' were present,

        as well as officer Patino. Plaintiff feels that this retaliatory action on behalf of GULICK is not

        only vindictive and unprofessional, but that this response is a blatant act sufficiently harmful to

        the plaintiffs serious medical condition, and evidences deliberate indifference. (" it being of

        such indifference that can offend evolving standards of decency in violation of the Eighth

        Amendment of the U.S. Constitution. Estelle vs. Gamble, 429 U.S. 97, 50 L Ed 2d. 251, 97 S.

        Ct. 285.)

    151.         By both this act of GULICK (as stated above), and his lack of action (intentionally

        making the coherent chose to disregard plaintiffs spinal stenosis), shall be vied as repugnant to

        the conscience of mankind. By this response, GULICK has consciously and willingly exercised

        a gross and wanton infliction of pain onto the plaintiff, perpetuating his lack of adequate

        treatment. The character of this of punishment may well have, and most likely has caused

        further injury, additional medical complications, if not irreversible and permanent damage.

        Plaintiffs medical condition has been exacerbated to the point that corrective surgery will more

        than likely be required. It is evident that a great amount of residual harm has occurred, but only

        time can tell what these drastic effects might play in the future, in regard to the quality of life

        the plaintiff is able to live. 17

    152.         11-28-2018, plaintiff submitted an ICF addressed to Mrs. Colette S. Peters (Director of

        O.D.O.C) regarding GULICK's callous conduct while handling plaintiffs medical matters,

17 Though all administrative remedies had been exhausted prior to this incident, notice of tort filed, in the name of
   prudence, plaintiff submitted a formal grievance regarding this particular matter. See grievance #SRCI_2019 _ l l _ 119,
   submitted 11/20/2018.

CIVIL RIGHTS COMPLAINT (§1983)                                                                              65
           Case 2:19-cv-01081-MC                 Document 3          Filed 07/12/19         Page 66 of 81


        including those yet to be addressed. This ICF submitted detailed GULICK's apathetic stance

        toward most, if not all, of plaintiff's medical issues and concerns. The ICF enumerated the

        multitude of ongoing occurrences of hardships while seeking reverence and rectification of

        plaintiffs serious medical needs. This ICF was hand copied (twice) by the plaintiff and

        forwarded to Dr. DiGiulio 18 and Dr. Shelton (heads of Medical Health Services for O.D.O.C),

        but neither of them were ever returned to plaintiff. The initial ICF sent to Mrs. Colette S. Peters

        was erroneously forwarded to a Mr. Joe Bugher (for B. Greesbael), of "H.S." (health

        Services). 19

    153.          Plaintiff also believes there may be sufficient evidence to reasonably state a subsection

         1983 Conspiracy Claim. Plaintiffs allegations stated throughout this complaint support the

        three prong test: 1) An agreement between two or more actors, or between a state actor and a

        private entity, which plaintiff substantiates through claim; 2)To act in concert to inflect an

        unconstitutional iajury, which plaintiff substantiates through claims; and 3)An overt act done in

        furtherance of that goal causing damages . A subsection 1983 Conspiracy must be based on an

        underlying violation of one or more constitutional rights, which plaintiff substantiates through

         claims. In this matter, plaintiff asserts that he has met all three test standards, which has been

         substantiated through his many claims.




18 The kyte addressed to Dr. Shelton was redirected to Dr. DiGiulio. DiGiulio's reply was as appeasement and simply
   reiterate plaintiffs medical file, and his conclusion was too erroneously claim that the treatment provided to plaintiff is
   "consistent with community standards."
19 Th e kyte addressed to Mrs Colette S. peters (Head Director ofO.D.0.C) was redirected to J. Bugher. J. Bugher's reply
   was placation with the attempt to appeasement, and simply stated that plaintiffs 'letter' had been received and forwared
   to him for "response/ review" . (no response has been received by plaintiff, nor is plaintiff aware of any 'review' that has
   commenced in regard to this matter.)


CIVIL RIGHTS COMPLAINT(§ 1983)                                                                                66
           Case 2:19-cv-01081-MC            Document 3        Filed 07/12/19   Page 67 of 81


                      VERIFICATION DECLARATION (ORCP RULE: lE)

I, RICO CARLOS NEWMANN, do so declare that:


                      All facts alleged throughout this 42 U.S.C subsection 1983 Complaint are true

and correct as best known to (me) the plaintiff.

                      "I HEREBY DECLARE THAT THE ABOVE STATEMENT

                      IS TRUE TO THE BEST OF MY KNOWLEDGE AND BELIEF,

                      AND THAT I UNDERSTAND IT IS MADE FOR USE AS EVIDENCE

                      IN COURT AND IS SUBJECTED TO PENALTY OF PURJURY".

DATEDTHIS 17,JJ!DAYOF            duL .  I        ,~     19.




                              SIG~.___R·              ~
                              NAME2          w        C. & ~etlfr.JA-1
                              SID# f   l-3 'l °9?-'7~
                              ADDRESS:       '97-7       5 MW~          ~Lvn,

                               aAUlf:edD I            tfJe




CIVIL RIGHTS COMPLAINT(§ 1983)                                                            67
        Case 2:19-cv-01081-MC          Document 3      Filed 07/12/19     Page 68 of 81


                            CLAIMS FOR RELIEF

     PLAINTIFF CLAIMS RELIEF FOR :

  1. The refusal of defendant's Dr. Garth Gulick and Dr. Lisa Koltes to provide adequate medical

     care in a timely manner for the plaintiff, over an unnecessary extended period of time, after

     plaintiff had made it well known and evident to the defendants that he was needlessly suffering

     from a physical injury causing him extreme pain in his back and spine, thus creating a serious

     medical need, constitutes cruel and unusual punishment in violation of the Eight Amendment of

     the United States Constitution.

  2. The failure and refusal of defendant(s) Dr. Lisa Koltes ( and or Dr. Garth Gulick) to provide

     plaintiff with Neurosurgeon ordered medications (and other medical provisions/resources to aid

     in plaintiffs recovery and Physical Therapy) for plaintiffs post-surgery recovery and treatment,

     clearly amounted to 'intentional interfering with the treatment once prescribed to the prisoner'

     which the U.S . Supreme Court has specifically cited in Estelle v. Gamble as an example of

     unconstitutional deliberate indifference to prisoner's medical needs, and in this case also

     constitutes cruel and unusual punishment in violation of the Eight Amendment of the United

     States Constitution.

  3. The retaliatory actions (or lack thereof) and reasoning of Dr. Garth Gulick for cognitively

     choosing not to provide the necessary treatment needed for plaintiffs Spinal Stenosis is an

     example of unconstitutional deliberate indifference to prisoner's medical needs, and in this case

     constitutes cruel and unusual punishment in violation of the Eight Amendment of the United

     States Constitution.

  4. The action of Dr. Lisa Koltes erroneously choosing assert the necessity , and preforming an



CIVIL RIGHTS COMPLAINT (§1983)                                                           82
       Case 2:19-cv-01081-MC           Document 3        Filed 07/12/19      Page 69 of 81


     arbitrary rectal examination against plaintiffs will, when plaintiffs only complaint had been of

     back pain (and other symptoms relating to his back injury) constitutes cruel and unusual

     punishment in violation of the Eight Amendment of the United States Constitution.

  5. The actions (and or, lack thereof), of Dr. Garth Gulick and Dr. Lisa Koltes to plaintiffs serious

     medical needs evidences that an easier and less efficacious treatment was contentiously chosen

     and administrated by the doctors, and is an example of unconstitutional deliberate indifference

     to prisoner's medical needs, and in this case constitutes cruel and unusual punishment in

     violation of the Eight Amendment of the United States Constitution.

  6. The actions of Dr. Garth Gulick's and Dr. Lisa Koltes' presistence in a course of treatment kown

     to be ineffective,in plaintiff's case, coupled with the sheer number of specific instances in witch

     both doctors insisted on continuing courses of treatment that they knew to be unnecessarily

     painful to the plaintiff, ineffective, -and or- entailed substantial risk of further injuring to the

     plaintiff or causing additional harms constitutes cruel and unusual punishment in violation of

     the Eight Amendment of the United States Constitution.

  7. The actions (and, or lack thereof) of both doctors Garth Gulick and Lisa Koltes which caused

     plaintiff to suffer in an extreme and gross amount of pain caused by and exacerbated by

     perpetuated spinal/nerve damage in plaintiffs back (while well informed of plaintiff's back-

     injury and the severity of his condition), without the proper and adequate treatment these

     physicians knowingly know plaintiff was in serious medical need of. These sworn physicians,

     Dr. Garth Gulick and Dr. Lisa Koltes, knowingly allowed the plaintiffs condition to diminish

     greatly while under their care, and too go inadequately treated for over (two) 2-years before

     plaintiff received his first, of likely multiple, surgery(s), which constitutes cruel and unusual

     punishment in violation of the Eight Amendment of the United States Constitution.


CIVIL RIGHTS COMPLAINT(§ 1983)                                                                83
       Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 70 of 81


  8. The failure of both doctors Garth Gulick and Lisa Koltes to act after plaintiff reported the

     "horrendous" pain in his back caused by simply walking, pain worsening with ordinary and

     daily benign movements, and descriptions of reproducible single and bilateral leg symptoms

     that worsen after standing or walking for more than several minutes, and at times relieved by

     sitting (termed: Neurogenic Claudication. Further evidencing physicians cognizance of

     plaintiffs serious condition, plaintiff often exhibited limited extension of the lumbar spine (a

     fact which may arise in further proceedings as a dispute of-and-in the facts), which would

     reproduce the symptoms radiating down plaintiffs leg (generally his left leg). Be that all of

     these symptoms occurred -at some point before the inevitable, the competent and objective

     course of treatment would and should have been that the plaintiff receive a through

     neurovascular examination (this is pursuant to the "Current Medical diagnosis and treatment

     manual" written and published by LANG/ Mc'Garw and Hill Education), thereby supports a

     claim of inadequate treatment and deliberate indifference which constitutes cruel and unusual

     punishment in violation of the Eight Amendment of the United States Constitution.

  9. The actions of Dr. Peng erroneously and prematurely canceling plaintiffs pain medications

     prescribed by Meridian Park Hospital's E.R. Doctor, only hours after plaintiffs fall from a bunk

     ladder -sustaining spinal and elbow injuries. Dr. did this well by for ever meting and or first

     evaluating plaintiff. Too, without first evaluating the plaintiffs condition, Dr. Peng's inclined to

     cancel plaintiffs order for a wheel-chair, and forcing him to walk with walker before plaintiff

     felt ready, after it had already been recommended that plaintiff be placed on bed rest, and too

     remain as immobilized as much as possible over the next few days. Dr. Peng's blatant choice

     not to deal with taking the substantial steps toward initiating the process of setting-up -and or-

     scheduling plaintiffs physical therapy (as also recommended by the E.R. Doctor), when



CIVIL RIGHTS COMPLAINT(§ 1983)                                                             84
            Case 2:19-cv-01081-MC               Document 3          Filed 07/12/19        Page 71 of 81


        combined, equates deliberate indifference, and in violation of the Eight Amendment of the

        United States Constitution.


    10. The actions of defendant Nurse Brady (medical personnel of C.C.I.C) treating the plaintiff as a

        nu-sense and with disdain, then threatening plaintiff' with the cruel and unusual punishment of

        forcing him to walk after she took his wheel-chair away, only hours after plaintiff's fall from the

        bunk-ladder, when she well knew that the E.R. discharge recommendations were for plaintiff to

        be placed on observation and bed rest, and to and too remain as immobilized as much as

        possible over the next few days. Thus, evidences cruel and unusual punishment in violation of

        the Eight Amendment of the United States Constitution.


    11. The failure of defendant Dr. D. Brown to act once notified that personnel of his medical team

        had treated the plaintiff with deliberate indifference by not responding to correctional officer's

        numerous calls for emergency medical assistance, consistently, for close to five 5-hours, when

        Dr. Brown had the choice to exercise his authority to reprimand his personnel -and or- attempt

        rectification of the matter, but chose not to do so should prove deliberate indifference which

        constitutes cruel and unusual punishment in violation of the Eight Amendment of the United

        States Constitution. 21


    12. The failure of Paula Myers (C.C.I.C warden) to enforce proper maintenance provisions allowed

        the hand rails in handicapped cell to go unchecked, after prior notification, which subsequently

        caused plaintiff additional injury when it came completely free from the wall as he careened of

        the ladder and reached for the rail seeking support -but the rail malfunctioned and failed

         exacerbating plaintiff's fall as he crashed onto the cold concrete floor, but not before smashing


21 When it was brought to Dr. brown's attention that plaintiff's only means of mobility and transportation was taken away
   from him without cause, he failed too act -which also is evidence to deliberate indifference which constitutes cruel and
   unusual punishment in violation of the Eight Amendment of the United States Constitution.

CIVIL RIGHTS COMPLAINT(§ 1983)                                                                             85
        Case 2:19-cv-01081-MC           Document 3       Filed 07/12/19      Page 72 of 81


     spine first onto the stainless steel toilet, further complicating plaintiffs preexisting condition.

     Not was it found that only one hand rail was loose improperly maintained and insecure, but at

     the very least, a second hand rail was found to be in the same or similar improperly maintained

     conditions when plaintiff was reassigned to the handicapped cell next door to were the first rail

     malfunctioned, and the hand rail in that second cell was also very loose and unstable. Plaintiff

     felt obligated to inform the unit officer (Ms. Robles) of the fact, and subsequently a "work

     order" to fix the rail was submitted shortly there after. ("prisoners are entitled to shelter which

     does not.. .threaten [their] mental or physical well being" .) Ramos v. Lamm, 639 F.2d 559, 568

     (10 th Cir.1980). Hellingv. McKinney, 509 U.S. 25, 35,113 S. Ct. 2475 (1993) (Eight Amend.

     Barrs exposure, with deliberate indifference, to condition 'that pose an unreasonable rick to

     serious damage to [the plaintiffs] future health."). Thereby, defendant Myers' conscious choice

     not to address the matter of ill-functioning hand rails, evidences cruel and unusual punishment,

     and supports plaintiffs claim of deliberate indifference in violation of the Eight Amendment of

     the United States Constitution.


  13. The failure of defendant Braid Cain, Superintendent of Snake river Correctional Institution, to

     take action in the matter once notified of the magnitude of plaintiffs precarious medical

     condition, and insure plaintiff was provided proper and adequate medical care constitutes

     deliberate indifference in violation of the Eight Amendment of the United States Constitution.


  14. The actions of defendant J. Bughr, B. Greesbale, and Mr. Geeir (all administrative officers of

     O.D.O.C Medical Health Services) intercepting plaintiffs correspondences addressed to Mrs.

     Colette S. Peters (Directer of O.D.O.C), an administrative head with the power and authority to

     force the proper medical personnel at Snake River Correctional Institution to provide adequate

     medical care for the plaintiffs serious medical needs; and or, defendant's failure to insure the



CIVIL RIGHTS COMPLAINT (§1983)                                                              86
       Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19     Page 73 of 81


     plaintiffs medical concerns (as stated in his numerous correspondences to Medical

     Administration) were properly addressed by whatever means necessary, by either themselves or

     the intended recipient denied plaintiffs right to due process, thereby constituting a violation of

     the Fourteenth Amendment of the United States Constitution; too, constitutes deliberate

     indifference in violation of the Eight Amendment of the United States Constitution.

  15. Defendant Colette S. Peters (Director of O.D.O.C) in her failure to take action in the matter

     once notified of the magnitude of plaintiffs precarious medical condition, and insure plaintiff

     was provided proper and adequate medical care, and coherently choosing to delegate the task to

     subordinates whom she know would handled the matter with arbitrary apathy constitutes

     deliberate indifference in violation of the Eight Amendment of the United States Constitution.

  16. The failure of defendant Dr. Joe De'F oe to take action in the matter once notified of the

     magnitude of plaintiffs precarious medical condition, and insure plaintiff was provided proper

     and adequate medical care constitutes deliberate indifference in violation of the Eight

     Amendment of the United States Constitution.

  17. The fail of defendant Nurse (Medical Services Manager) Landevete to take action in the matter

     once notified of the magnitude of plaintiffs precarious medical condition, and insure plaintiff

     was provided proper and adequate medical care constitutes deliberate indifference in violation

     of the Eight Amendment of the United States Constitution.


  18. The fail of defendant (Medical Services Manager) A. Hughes to take action in the matter once

     notified of the magnitude of plaintiffs precarious medical condition, and insure plaintiff was

     provided proper and adequate medical care constitutes deliberate indifference in violation of the

     Eight Amendment of the United States Constitution.




CIVIL RIGHTS COMPLAINT(§ 1983)                                                            87
        Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19      Page 74 of 81


  19. The failure of defendant Nurse Wick (R.N.) and Nurse Nicholles to properly address plaintiffs

     serious medical needs caused additional and an unnecessary infliction of pain and suffering,

     which constitutes deliberate indifference in violation of the Eight Amendment of the United

     States Constitution; too include violation of the Fourteenth Amendment of the United States

     Constitution by defendant's denial of plaintiffs right to due process through the intentional

     interference of plaintiffs medical treatment once prescribed.

  20. The action of officer McNitt and officer Ms. Shepard (Snake River Correctional Institution

     Correctional Officers) intentionally denying plaintiffs access to medical care,and or,

     intentionally interfering with plaintiffs treatment once prescribed, and or, ordered by both

     medical personnel and their superior officers of S.R.C.I Security, evidences cruel and unusual

     punishment, also constitutes deliberate indifference in violation of the Eight Amendment of the

     United States Constitution.

  21. The failure of defendants within the T.L.C (therapeutic Level of Care) committee, while

     possessing the authority, to sign off that plaintiff receive the proper and necessary level of

     medical treatment once notified of the severe magnitude of plaintiffs precarious medical

     condition, and insure plaintiff was provided proper and adequate medical care; too, the actions

     of T.L.C. Committee and members erroneously and arbitrarily denying plaintiffs

     Neurosurgeon's prescribed course of medical treatment, without cause or reasons of objectivity

     found constitutes deliberate indifference in violation of the Eight Amendment of the United

     States Constitution.

  22 . The actions of defendant S. Mecham's arbitrary response to plaintiffs correspondence in regard

     to his concerns for his serious medical needs, and S. Mecham's lack of action to properly handle

     the matter by allowing the intended recipient to address the issue forthwith -while assuring the


CIVIL RIGHTS COMPLAINT (§1983)                                                            88
        Case 2:19-cv-01081-MC         Document 3       Filed 07/12/19      Page 75 of 81


     plaintiff received adequate medical treatment (instead of allowing Superintendent Braid Cain,

     the authority in which plaintiffs correspondence was addressed to, respond and take action.),

     denied plaintiffs right to due process, thereby constituting a violation of the Fourteenth

     Amendment of the United States Constitution; too, constitutes deliberate indifference in

     violation of the Eight Amendment of the United States Constitution.

  23. The actions of defendants; J. Bughr, B. Greesbael, and Mr. Geeir (officers of Health Services

     Administration) in their responding with inadequate written replies to plaintiffs

     correspondences, instead of allowing Director Colette Peters (who was the intended recipient)

     to address the matter is an abridgment of plaintiffs right to due process, thereby constituting a

     violation of the Fourteenth Amendment of the United States Constitution.

  24. The actions of defendants Jane Doe and John Doe (No.2), not promptly notifying the proper

     authorities to the fact that plaintiff was suffering from a well documented serious medical need,

     and that it was logged in plaintiffs medical records that Dr. Angelina Platas, MD. Had ordered

     that plaintiffs be restricted from being housed on upper-bunks/upper-tiers (a.k.a "lower-lower"

     by O.D.O.C/medical personnel), the subsequent result of that failure ending with; plaintiff being

     wrongfully forced on a top-buck for well over a week, plaintiffs subsequent fall from the bunk

     ladder, further injury(s) sustained, spinal surgery, residual harm -too include the possibility of

     permanent spine damage, with further corrective medical procedures needed denied plaintiffs

     right to due process, thereby constituting a violation of the Fourteenth Amendment of the

     United States Constitution; too, constitutes deliberate indifference in violation of the Eight

     Amendment of the United States Constitution.

  25. The action of defendant Nurse Aja Villareal (personnel of Medical Health Services at C.C.I.C)

     passing on erroneous hearsay as fact in here medical notes/reports (plaintiffs permanent


CIVIL RIGHTS COMPLAINT(§ 1983)                                                            89
        Case 2:19-cv-01081-MC          Document 3       Filed 07/12/19       Page 76 of 81


     medical file), and causing unnecessary and unjust adversity to reflect on plaintiffs credibility

     when asserting his serious medical needs and claims; too include defendant Villareal's failure to

     rectify the matter or make the attempt at absolving plaintiffs medical file is an act constituting

     deliberate indifference and cruel and unusual punishment in violation of the Eight Amendment

     of the United States Constitution.

  26. The false allegations of John/Jane Doe to Nurse Aja Villareal, that plaintiff had been observed "

     "per unit officer, Pt. [plaintiff] has been walking in the unit without walker and without issue."

     Thereby, causing slander and defamation to plaintiffs character, which has inevitably

     compromised plaintiffs credibility with medical authorities, and adversely effects plaintiffs

     right to equal access to receiving an adequate level of care and medical treatment supports not

     only plaintiffs claim of abridgment of his right to due process, right to equal protection of law

     in violation of the Fourteenth Amendment of the United States Constitution; but should also

     deliberate indifference and cruel and unusual punishment in violation of the Eight Amendment

     of the United States Constitution.

         All parties shall not be limited to liability for claims asserted herein, but are subject to any

         and all claims (such as: tort claims constituting negligence, malpractice, etc.) under the law



                                                                      -1.,       T}!..
                                 ,..;~5-i ~ - = = =         .DATE:~           -J]__-_M__19.



             NAME Q        ;w    Ci .A/£WrJMW
             Sid#:   \   g__,3 °t r9"°J'[
             ADDRESS :      Yr:Y    0])W'JU,J , OL,\ID,
              (:9A1~ o I Cf}.;t_,
                                          cra1~1 -

CIVIL RIGHTS COMPLAINT (§1983)                                                              90
             Case 2:19-cv-01081-MC               Document 3         Filed 07/12/19         Page 77 of 81




Wherefore, Plaintiff (RICO CARLOS NEWMANN), respectfully requests that this court grant the
following :
    A. ISSUE A DECLARATOR JUDGMENT STATING THAT:


    1) The physical injury sustained by the plaintiff after his fall from the bunk ladder, after it was
       known by defendants that he should not have been there, violates plaintiffs rights under the
       Eighth Amendment of the United Stats Constitution and cruel and unusual punishment under
       state and federal law.
    2) The defendants Dr. Garth Gulick in concert therewith Dr. Lisa Koltes allowing plaintiffs initial
       injury22 and serious medical condition to go inadequately treated for such an unreasonable
       extended period of time is evident and blatant deliberate indifference and violates plaintiffs
       rights under the Eighth Amendment of the United Stats Constitution and cruel and unusual
       punishment under both state and federal law.
    3)    The defendant Dr. Lisa Koltes' action of conducting a rectal examination in relation to
         plaintiffs adamant claims of a back injury was unnecessary and a gross intentional infliction of
         physical and emotional pain, and did not embody the objective and "broad and idealistic
         concepts of dignity, civilized standards, humanity, and decency... " as suggested in Jackson v.
         Bishop, 404 F.3d 571,579 (CA8 1968), and constitutes cruel and unusual punishment violating
         plaintiffs rights under the Eighth Amendment of the United Stats Constitution and cruel and
         unusual punishment under both state and federal law.
    4) The defendant Dr. Garth Gulick's retaliatory action of spiteful denial and refusal to address
       plaintiffs serious medical need of treatment for his diminishing spinal stenos is is an
       unnecessary and gross infliction of pain, and constitutes cruel and unusual punishment violating
       plaintiffs rights under the Eighth Amendment of the United Stats Constitution and cruel and
       unusual punishment under both state and federal law.
    5) The defendants within the Therapeutic Level of Care Committee's joint decision to knowingly
       allow the plaintiffs to continuously suffer in extreme pain, and to allow his precarious condition
       to diminish severely over an extended period of time, fostering further and possible permanent
       damage in the plaintiffs spine (and or, nerve damage) is an unnecessary and gross infliction of
       pain, and constitutes cruel and unusual punishment violating plaintiffs rights under the Eighth
       Amendment of the United Stats Constitution and cruel and unusual punishment under both state
       and federal law.
    6) The O.D.O.C Administrative defendants failure to to take proper action to curb the inadequate
       medical treatment being exerted upon the plaintiff by their subordinates, Dr. Gulick and Dr.
       Koltes (et al.) once notified, violates plaintiffs rights under the Eighth Amendment of the
       United States Constitution, and constitutes deliberate indifference.
    7) Defendant Nurse Carr's blatant disregard for plaintiffs serious medical needs and concerns for
       his condition is a gross display of deliberate indifference, and lack of regard and reverence for
       the inherent servitude obliging all medical personnel to provide proper and adequate care and
22 Injury sustained from lifting a mop bucket full of water during plaintiffs work detail, in the early summer of 2016.

CIVIL RIGHTS COMPLAINT (§1983)                                                                              91
              Case 2:19-cv-01081-MC             Document 3          Filed 07/12/19   Page 78 of 81


        treatment to all patients -irregardless the fact that one may so happen to be an inmate, which is
        an unnecessary and gross infliction of pain, and constitutes cruel and unusual punishment
        violating plaintiffs rights under the Eighth Amendment of the United Stats Constitution and
        cruel and unusual punishment under both state and federal law.
        B. ISSUE AN INJUNCTION ORDERING DEFENDANT'S WITH IN THE O.D.O.C
        THERAPEUTIC LEVEL OF CARE COMMITTEE/DR. GULICK/DR. LISA KOLTES,
        et al. To:
        l)      Immediately arrange for plaintiffs spinal stenosis be evaluated by a back specialist that
        is not in correlation or contracted by O.D.O.C , and the conclusion of plaintiffs condition be
        remedied as needed.
        2)      Immediately arrange for plaintiffs other assorted back issues/injuries be reevaluated by
        a specialist, and any necessary surgery be commenced forthwith, as needed.
        3)     immediately provide proper Physical Therapy -other than the inadequate treatment that
        has been provided thus far (such as the ill-functioning 'bike' peddaled contraption that was
        infrequently provided to the plaintiff.
        4)      carry out, without delay, all treatment/prescriptions/orders/ and recommendations
        directed by the new uncorrelated back specialist


        C. AWARD COMPENSATORY DAMAGES IN THE FOLLOWING AMOUNTS:
        1)      $250,000.00 JOINTLY AND SEVERELY AGAINST DEFENDANTS ; Dr. Garth
        Gulick, Dr. Lisa Koltes, Brad Cain, Dr. Joe Defoe, All T.L.C. Committee members, and M.S.M,
        Nurse Landerverde for knowingly allowing the plaintiff to suffer from a physical injury which
        caused a serious medical need, which was also allowed to go inadequately treated for over (2)
        two years, an unnecessary and gross extended period of time 23 .
        2)      $200,000.00 jointly and severely against defendant's; Dr. Garth Gulick, Dr. Lisa Koltes,
        Superintendent Braid Cane, Dr.Joe Defoe, all relevant T.L.C Committee members, M .S.M,
        Nurse Landdeverde, et al. For knowingly allowing the plaintiff medical condition to degenerate
        to the point surgery was (and is further) needed, and permanent damage has followed
        3)       $250,000.00 jointly and severely against defendant's; Paula Myers(warden), Dr. Brown,
        John/Jane Doe for the physical injuries plaintiff sustained after falling from a top bunk-ladder,
        after plaintiff was doctor ordered to be restricted from being assigned to top bunks/top tiers, and
        defendant's were placed on notice of this fact.
        4)      $200,000.00 jointly and severely against defendant's; Lisa Koltes, Garth Gulick, all
        relevant T.L.C Committee members, Braid Cain, Paula Myers, (Nurse) Carr, (Nurse) Gillmore-
        Angels, (Nurse) Brady, Joe Defoe, (Dr. Peng) , (Officer) McNitt, (Officer) Shepard, (M.S.M)
        Landerverde, (Dr.) Brown, J. Bughr, (M.S.M) A. Hughes, (Nurse) Wick, (Nurse) Nicholles,
        (Nurse) Aja Villareal, B. Greesbael, (Mr.) Geeir, John Doe(# l ), John Doe(#2), and Jane/John
        Doe(#3) for the psychological and emotional injuries sustained as a direct result of plaintiffs
        physical injuries, and the entirety of this unnecessary and traumatizing ordeal.
         5)       $100,000.00 jointly and severely against defendants ; Lisa Koltes, Garth Gulick, all

23 Too include all other defendants for which this assertion may apply.

CIVIL RIGHTS COMPLAINT(§ 1983)                                                                  92
       Case 2:19-cv-01081-MC          Document 3      Filed 07/12/19     Page 79 of 81


    relevant T.L.C Committee members, Braid Cain, Paula Myers, (Nurse) Carr, (Nurse) Gillmore-
    Angels, (Nurse) Brady, Joe Defoe, (Dr. Peng), (Officer) McNitt, (Officer) Shepard, (M.S.M)
    Landerverde, (Dr.) Brown, J. Bughr, (M.S.M) A. Hughes, (Nurse) Wick, (Nurse) Nicholles,
    (Nurse) Aja Villareal, B. Greesbael, (Mr.) Geeir, John Doe(# l), John Doe(#2), and Jane/John
    Doe(#3) for the deprivation of liberties, and the humiliation causing severe emotional stress
    sustained as a direct result of plaintiffs confinement to a wheel chair, and or, other needed
    devices too aid in his mobility. Which has been for a very long and extended period of time, and
    continues to this day...
    6)      $ I-million jointly and severely against defendants; Lisa Koltes, Garth Gulick, all
    relevant T.L.C Committee members, Braid Cain, Paula Myers, (Nurse) Carr, (Nurse) Gillmore-
    Angels, (Nurse) Brady, Joe Defoe, (Dr. Peng), (Officer) McNitt, (Officer) Shepard, (M.S.M)
    Landerverde, (Dr.) Brown, J. Bughr, (M.S.M) A. Hughes, (Nurse) Wick, (Nurse) Nicholles,
    (Nurse) Aja Villareal, B. Greesbael, (Mr.) Geeir, John Doe(# l), John Doe(#2), and Jane/John
    Doe(#3) for the unnecessary and preventable residual harm to adversely effect the plaintiffs
    future, both economically and non-economically, which has been caused by permanent damage
    to plaintiffs spine, and or, permanent nerve damage.
    7)      7) $25 ,000.00 against defendant's: Jane/John Doe(#3), S. Mecham (subordinate of Brad
    Cain), B. Greesbael, J. Bughr, and Mr. Geeir for the deprivation of plaintiffs liberties by denial
    of his right to due process, in connection with the plaintiffs right to seek aid and assistance
    from either or both medical and administrative authority. This subsequently and adversely led
    toward perpetuating plaintiffs preexisting serious medical need for treatment, if not simply led
    toward causing plaintiff to sustain additional injury(s).


    D. AWARD PUNITIVE DAMAGES, BOTH JOINTLY AND SEVERELY, IN THE
    FOLLOWING AMOUNTS:
       1) $50,000.00 against defendants; Braid Cain, Paula Myers, Landerverde, (Dr.) Brown, J.
       Bughr, (M.S.M) A. Hughes, (Nurse) Wick, (Nurse) Nicholles, (Nurse) Aja Villareal, John
       Doe(#l), and Jane/John Doe(#3)-et al;
        2) $250,000.00 against defendants; (Nurse) Carr, (Nurse) Gillmore-Angels, (Nurse) Brady;
        Joe Defoe, (M.S.M) Landerverde, (M.S.M) A. Hughes;
        3) $250,00.00 against defendants; (Dr.) Brown, (Dr. Peng), and John doe(#2)-et al.
        4) $750,000.00 against defendant; (Dr.) Garth Gulick;
        5) $1 ,000,000.00 against defendant (Dr.) Lisa Koltes ;
        6) $2,500,000.00 against all relevant parties of the Therapeutic Level of Care Committee
        (T.L.C).
        7) $25 ,000.00 against defendant's: Jane/John Doe(#3), S. Mecham (subordinate of Brad
        Cain), B. Greesbael, J. Bughr, and Mr. Geeir for the deprivation of plaintiffs liberties by
        denial of his right to due process, in connection with the plaintiffs right to seek aid and
        assistance from either or both medical and administrative authority. This subsequently and
        adversely led toward perpetuating plaintiffs preexisting serious medical need for treatment,
        if not simply led toward causing plaintiff to sustain additional injury(s).



CIVIL RIGHTS COMPLAINT (§1983)                                                          93
            Case 2:19-cv-01081-MC       Document 3       Filed 07/12/19     Page 80 of 81




      F. (alternatively) ADWARD PRESUMED DAMAGES IN THE AMOUNT TOTALING:
               1) $4,800,000.00/$4.8-MILLION;
      a) presumed damages are designed to to "roughly approximate the harm that the plaintiff has
      suffered, and thereby compensate for harms that may be impossible to measure" Memphis
      County School District v. Stachura, 477 u.S. 299,310,316, 106 S. Ct. 2537 (1986).
      b) the amount of presumed damages requested are in part based on defendant's failure to
      arbitrate, and or, reconcile this matter at an earlier point in time, nor heed any of attempts made
      to rectify these issues, but on the contrary, chose to exacerbate the circumstances by allowing
      the matter to go on unresolved for now approaching (three) 3-years, and in to these subsequent
      court proceedings. a number of past cases have had similar damages awarded. 24


                                    CONCLUSION


       1)      awarding plaintiff compensatory damages for the unnecessary deterioration of his
       physical condition, permanent spine/nerve damage and consequential physical pain and
       emotional suffering, in an amount as yet to be deduced from the evidence, but in no event in an
       amount less than $4.8 million, or in the max amount deemed proper as pursuant to provisions of
       ORS 30.271 §3(g) -§4; and
       2)      Any other relief that this court may deem just and proper.
       3)     Trial by jury is hereby demanded on all claims alleged herein, and the paiiies are hereby
       given notice, pursuant to fed. R. Civ. P. 38(a-c).
       respectfully submitted this _ _th day of July, 2019.


       SIGN
             ~                        4 . ·, ;
             · ~ ---.-~_ _ _ _ .DATE:.@fi__- /2 ZL> 19.
                                                                                 1
                                                                                     -




               NAME: £ / r o C-. ~MMA/
               Sid#:   \ ~0q7¥§ '?
               ADDRESS:      Yff= $11,v ·ITJ;v , 6l-\,/O
                 {pJPtf!..,'t) I (JM,         ,
                               '    qp-11t1l/-

24which is too include the outcome of a very resent case that was settled in September of 2018 for $1-
million (Telford v. County o{Kings, King County Superior Court (WA), Case No. 17-2-23074-0-SEA. A
case with great parallel and many similarities. As plaintiff in this matter finds, one of the main
differences in circumstances is that Mr. Brain Telford suffer approximately (ten) 10-days before he was
finally allowed to have am M.R.I -and subsequent surgery commencing shortly after, plaintiff in this
matter at bar was forced to suffer a great deal longer, and continues to suffer to this day...

CIVIL RIGHTS COMPLAINT (§1983)                                                             94
            Case 2:19-cv-01081-MC               Document 3          Filed 07/12/19       Page 81 of 81



                                 CERTIFICATE OF SERVICE

cAsE NAME:       AlWtvfdtJIJ                             v.   ~     JJ    bt~wr/Jr f1.&Rll4 ;;iJNJ -{o. 0.-{}~t)
                                                               e.,f (-}(. I,
CASE NUMBER: (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       COMES NOW,       Z1w ~-dzU,65 ,J~                          "''   'and certifies the following:

That I am incarcerated by the Oregon Department of Corrections at S.N/f¥-L               lv£.J!.__
Cbef-led mtJ A1::L   - .N S 11 ,t1A t2 a;.../

       That on the 12.-·a:t.d ay of <fLA'-- Y        , 20_!_j_, I personally placed in the
Correctional Institution's ra-ailing service A TRUE COPY of the following:
                     .     e -;=;'t,AJLP-
Pu,,-1,iffS C/k-st) -V,5 .L § JCJ0:3                   ~ 1viL /Z)(o./4f3           et>tvfPtMw,

                                          JAi   'f1Jt.. ~ $ CF s.R..e!.;I: LtWrl: U)vR,DuvA-1~   Pol L - F, L o .,I u
      I placed the above HHl securely ~          ose&,postage prepaid envelope, to the person(s)
named at the places addressed below:

            ·r-.1 Pt1uL     ~          Li- R:·- s 1, .                    'J"1/71t£     £rl · -
   o - 0 A: L c..»£:s;-z, f>Aul. ; &. a,,u /t> , Mo&i'l!.A: I.AzJt>ovu..o r.. , A-,utL }/ll(µ-1-l-5,
6,-~ m &u1Jt 1L . L·rtt J,;a1.,z1--s . D12. 'fuJ& , Dr?:, BM"-½' , A.l,UJL,l- C-dt½,               •
                     a
\J tSl1bt,' &M;ov. U};llt-f(Ji. L- &!bl.L5. A:i.4 41'¼1'.UliL , ~ ,j<,'L bb?/?1 D[ &,




                                           (Signature)


                                           Print Name.        '.t<'Co &Ltl_s ~MAI
                                           SID No.:              JZ3q 97:az ?
                                           Address:             777 S:7tNrt>/J, dwo,
                                                              &~~ {fk, rq?}Jt/ 4

                                                                               I




Page 1 of 1 - Certificate of Service                                                             Form 03.015
